


AGREEMENT FOR PURCHASE AND SALE
dated as of June 15, 2011
by and among
IMPERIAL PALACE OF MISSISSIPPI, LLC AND
KEY LARGO HOLDINGS, LLC
(“Seller”)
and
BOYD GAMING CORPORATION
(“Buyer”)






--------------------------------------------------------------------------------




AGREEMENT FOR PURCHASE AND SALE
THIS AGREEMENT FOR PURCHASE AND SALE, including all exhibits and schedules
hereto (this “Agreement”), is made and entered into as of the 15th day of June,
2011 (the “Effective Date”), by and among IMPERIAL PALACE OF MISSISSIPPI, LLC, a
Mississippi limited liability company, doing business as IP Casino Resort Spa at
850 Bayview Avenue, Biloxi, Mississippi 39530 (“IPM”) and KEY LARGO HOLDINGS,
LLC, a Delaware limited liability company (“Key Largo” and together with IPM,
collectively, “Seller”, and Seller shall, as the context requires, refer to IPM
or Key Largo, or both of them), and BOYD GAMING CORPORATION, a Nevada
corporation, its nominees and assignees (“Buyer”).
WITNESSETH:
WHEREAS, IPM is the owner of (a) that certain improved real property located
generally at 850 Bayview Avenue, Biloxi, Mississippi 39530, commonly known as
the Imperial Palace Casino Resort Spa (the “Hotel/Casino”), and designated as
the Hotel/Casino Land (the “Hotel/Casino Land”) and more particularly described
on Exhibit “A” attached hereto and hereby incorporated by reference herein
(subject to modification of the legal description insofar as it may be
inconsistent with the boundary established by the Agreed Final Judgment (defined
below), and (b) that certain warehouse property in D'Iberville, Mississippi
designated as the Warehouse Property (the “Warehouse Property”), and more
particularly described on Exhibit “B” attached hereto and hereby incorporated by
reference herein; and (c) that certain real property designated as the
Undeveloped Land (the “Undeveloped Land”), and more particularly described on
Exhibit “C” attached hereto and hereby incorporated by reference herein, and (d)
all land and rights (collectively, the “Final Judgment Land and Rights”) vested
in IPM pursuant to the terms of (i) that certain Agreed Final Judgment in Case
No. C2402-98-389 in the Chancery Court of Harrison County, Mississippi, Second
Judicial District, a copy of which Agreed Final Judgment (the “Agreed Final
Judgment”) is attached hereto as Exhibit “D” and hereby incorporated by
reference herein, and (ii) that certain Boundary Agreement dated December 10,
2009 by and between IPM and the Secretary of State of the State of Mississippi,
including but not limited to the Taltavull Patent and certain littoral
(riparian) rights, as described in said Boundary Agreement, a copy of which
Boundary Agreement is attached to said Agreed Final Judgment as Exhibit “1” and
hereby incorporated by reference herein; and
WHEREAS, IPM is the owner of that certain vessel (also sometimes generally
referred to as a gaming vessel) (including without limitation, the barges and
the superstructure erected thereon) used in connection with the operation of the
Hotel/Casino (the “Gaming Vessel”); and
WHEREAS, Key Largo is the owner of that certain real property in Harrison
County, Mississippi designated as the Key Largo Land (the “Key Largo Land”), and
more particularly described on Exhibit “E” attached hereto and hereby
incorporated by reference herein; and
WHEREAS, the parties hereto have reached an understanding with respect to the
sale by Seller and the purchase by Buyer of the Hotel/Casino Land, the Warehouse
Property, the Undeveloped Land, the Final Judgment Land and Rights, the Gaming
Vessel, the Key Largo Land, and substantially all of the other assets,
properties, goodwill and rights of Seller, including any and all rights of
Seller in or to restrictive covenants or covenants not to compete, used in or
necessary to the conduct of the hotel and casino business of IPM as currently
conducted (the “Business”), excepting, however, certain assets that are
hereinafter specifically excluded.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and upon and subject to
the terms and conditions hereinafter set forth, Seller and Buyer agree as
follows:




ARTICLE I.
SALE OF PROPERTY


1.Purchase and Sale.1.1    Purchase and Sale Subject to the terms and conditions
of this Agreement, at the Time of Possession (as set forth and more specifically
defined in Section 11.2 below), Seller agrees to sell, transfer and convey to
Buyer, free and clear of any and all liens, security interests, mortgages,
pledges, claims, options, leases, easements, or other encumbrances or rights of
third parties




--------------------------------------------------------------------------------




(other than Permitted Encumbrances (defined below)), and Buyer agrees to
purchase from Seller for the consideration hereinafter provided (other than the
Excluded Property) the Property.
2.Property.1.2    Definition of the Property Seller (on its own behalf and on
behalf of Seller's affiliate, Imperial Palace, LLC (“Parent Licensor”), shall
sell to Buyer and Buyer shall purchase from Seller hereunder:
(a)The Hotel/Casino Land, the Warehouse Property, the Undeveloped Land, the
Final Judgment Land and Rights, and the Key Largo Land, together with all
rights, hereditaments, privileges and easements appurtenant thereto, including
but not limited to all development rights, air rights, water and water rights
relating to and to which the Hotel/Casino Land, the Warehouse Property, the
Undeveloped Land, the Final Judgment Land and Rights, and the Key Largo Land are
entitled, and all of Seller's right, title and interest in and to any minerals,
oil, gas and other hydrocarbon substances on or under the Hotel/Casino Land, the
Warehouse Property, Undeveloped Land, the Final Judgment Land and Rights, and
the Key Largo Land (collectively, the “Land”);
(b)All improvements located on the Land or on the Gaming Vessel, including,
without limitation, the hotel, casino and all other buildings, structures,
signs, apparatus, fixtures, equipment and appliances owned by Seller which are
affixed to the Land or to the Gaming Vessel (all of which are collectively
referred to as the “Improvements”);
(c)All of the interest of Seller in any intangible personal property owned by
Seller now or at the Time of Possession which relates to and is reasonably
required or desirable for the ownership or occupation of the of the Land and
Improvements and is transferable (as opposed to nontransferable intangible
personal property such as nontransferable gaming licenses and if applicable,
nontransferable liquor and beer licenses, which are specifically excluded),
including, without limitation, the Assumed Contracts (defined below), building
plans and specifications, certain licenses and entitlements, soils reports,
claims and causes of action related to the Land or Improvements, surveys, maps,
any and all warranties, guaranties, utility contracts, permits, licenses,
goodwill, prepaid advertising, telephone numbers, and other rights owned by
Seller, relating to the ownership or occupation of all or any part of the Land
or Improvements, and further including, without limitation, electronic copies of
all customer lists, customer mailing lists, advance reservations and bookings,
and originals of casino player credit information cards and credit files, and
copies of such accounting records and reports relating to the Business which are
necessary or desirable for the continued and uninterrupted operation of the
Business from and after the Closing, all amounts owed to the Business by any
person or entity that is not an Affiliate (defined below) of Seller, and all
choses in action and claims that relate to Seller's ownership of the Property
(defined below) or operation of the Business (“Intangible Property”);
(d)All of Seller's right, title and interest in and to the Gaming Vessel and all
tangible personal property upon the Land or upon the Gaming Vessel or used in
connection with the Improvements, including, without limitation, those certain
motor vehicles described on Schedule 1.2(d) attached hereto, and other
transportation equipment that may not be licensed by the Mississippi Department
of Motor Vehicles, tools, signs and signage, displays, utensils, tableware,
chinaware, glassware, silverware, all inventories of food and beverage stocks,
gift shop and other retail shop inventory, hotel supplies, furniture,
furnishings, equipment, supplies, decorations, marketing and promotional
brochures and materials, and all other tangible personal property of Seller used
in the operation of the Business (the “Personal Property”), but specifically
excluding all personal property owned by hotel guests and IPM employees and the
personal property described in Sections 1.3(g), 1.3(h) and 1.3(l) below;
(e)Upon final licensing approval by the Mississippi Gaming Commission (the
“Mississippi Gaming Authorities”), all of Seller's right, title and interest to
all “Gambling Devices” as defined in Mississippi Code Section 97-3-7, gaming
tables, furniture and equipment and all other equipment and paraphernalia,
including computer equipment and computer software (to the extent assignable)
owned or licensed by Seller and used in connection with the Business, including,
without limitation, associated equipment (the “Gaming Equipment”);
(f)Deposits which IPM has made for goods or services yet to be received (the
“IPM Deposits”);
(g)Cash, foreign chips (as used herein, “foreign” is defined as issued by an
entity other than IPM, but readily redeemable in Harrison County, Mississippi)
and foreign gaming tokens or similar cash




--------------------------------------------------------------------------------




equivalents on the floor and in the cages, auxiliary banks, and booths at the
Business, including any cash in bill validators, kiosks, and any other place in
which cash, foreign chips or foreign gaming tokens of the Business, if any, are
maintained, reduced however, by any portion thereof which constitutes part of
the Patron Deposits (as defined in Section 3.1(f))(the “Bankroll”); provided,
however, that Buyer shall have the option, by providing written notice to Seller
no later than fifteen (15) calendar days prior to Closing, to require Seller to
cash in all foreign chips and foreign gaming tokens on the day prior to Closing
in which case, at the Time of Possession, Buyer may elect not to purchase such
foreign chips and foreign gaming tokens that are received by Seller thereafter
and such foreign chips and foreign gaming tokens received by Seller thereafter
shall be the property of Buyer and shall not be deemed to be part of the
Bankroll;
(h)All worldwide rights in and to (i) all intellectual property rights
(including, without limitation, all registered and unregistered trademarks,
service marks, trade names, corporate names, company names, fictitious business
names, trade styles, trade dress, logos, and other source or business
identifiers, patents, copyrights, web domain URLs, proprietary formulas,
recipes, technology, software, computer source codes, know-how, trade secrets
and other similar rights) used in or necessary to the conduct of the Business as
currently conducted and necessary to perform all Assumed Liabilities, in each
case whether owned, controlled, licensed or otherwise held by or for the benefit
of Seller, (ii) all registrations and recordings thereof, all applications for
registration pending therefor, all extensions and renewals thereof, and (iiii)
all goodwill associated with the foregoing (including, without limitation, the
names “Imperial Palace”, “Imperial Palace of Mississippi”, “Imperial Palace
Casino Resort Spa”, “IP”, “IP Casino Resort Spa” and their internet domain names
(other than www.imperialpalace.com), websites, logos, marks and designs and all
goodwill associated therewith) owned by Seller and Parent Licensor, including
but not limited to all rights and obligations under (x) that certain license
agreement, dated August 22, 2005, entered into by and between Imperial Palace,
LLC and Harrah's Imperial Palace Corp. (“Harrah's License Agreement”) and (y)
that certain license agreement, dated January 1, 2006, entered into by and
between Parent Licensor and Seller (“Seller's License Agreement”), each of which
shall be deemed an Assumed Contract pursuant to Section 3.1(a)(i) (collectively,
the “Intellectual Property”);
(i)Any insurance proceeds for casualty relating to the Property or the Real
Property (the “Casualty Insurance Proceeds”) and an assignment (see Exhibit “G”)
of each of the insurance policies listed on Schedule 1.2(i) attached hereto (the
“Assumed Casualty Insurance Policies”), all of which shall be assumed by Buyer;
provided that Seller shall remain the owner, named insured and/or beneficiary of
such insurance policies for the period prior to the Time of Possession;
(j)Any insurance proceeds for liability relating to the Property or the Real
Property (the “Liability Insurance Proceeds”) (the Casualty Insurance Proceeds
and the Liability Insurance Proceeds shall collectively be referenced as the
“Insurance Proceeds”) and an assignment (see Exhibit “H”) of each of the
insurance policies listed on Schedule 1.2(j) attached hereto (the “Assumed
Liability Insurance Policies”), all of which shall be assumed by Buyer;
provided, that Seller shall remain the owner, named insured and/or beneficiary
of such insurance policies for the period prior to the Time of Possession, and
Seller shall for three (3) years after the Time of Possession be an additional
named insured on such Assumed Liability Insurance Policies for incidents
occurring after the Time of Possession;
(k)IPM's interest in that certain Amended and Restated Public Trust Tidelands
Lease (the “Tidelands Lease”) dated December 10, 2009, by and between IPM as
lessee and the State of Mississippi as lessor, subject to the State of
Mississippi providing its permission, as applicable and to the extent required,
for an assignment to Buyer of IPM's interest therein;
(l)The Seller's membership interests in IP Casino Vacations, LLC, a Nevada
limited liability company;
(m)The Seller's uncollected accounts receivable (other than the Tray Ledger
(defined below)) and notes receivable arising at or prior to the Time of
Possession ; and
(n)Any other tangible or intangible property of the Seller (other than the
Excluded Property) used in or necessary to the conduct of the Business as
currently conducted.
The Land, the Improvements, the Intangible Property, the Personal Property, the
Gaming Equipment, the Bankroll, IPM's interest in the Tidelands Lease, the IPM
Deposits, the Intellectual Property, the Insurance Proceeds and all other assets
set forth above are collectively referred to herein as the “Property”. The Land
and the Improvements (except for the Improvements to the Gaming Vessel) are
collectively referred




--------------------------------------------------------------------------------




to herein as the “Real Property”.
3.Property Exceptions.1.3    Property Exceptions Anything in Section 1.2 of this
Agreement to the contrary notwithstanding, the Property does not include and
Seller reserves and retains all right, title and interest in and to the
following (collectively, the “Excluded Property”):
(a)Seller's certificate of formation, articles of organization, operating
agreement, minute books, membership interest transfer records or other records
related to the limited liability company organization of Seller, except as
provided in Section 1.2(c) and Section 1.2(l);
(b)Marketable securities, if any, and certificates of deposit and other similar
cash equivalents, whether or not such assets relate to Seller's ownership of the
Property or operation of the Business, including but not limited to all
certificates of deposit, surety bonds, and other similar cash equivalents,
deposits with banks, utilities, Governmental Entities, Mississippi Gaming
Authorities, and Mississippi Liquor Authorities (defined below), if any.
(c)The insurance policies and rights thereunder described in Schedule 1.3(c)
attached hereto except as otherwise provided in this Agreement;
(d)Any personal property and equipment described in Schedule 1.3(d) attached
hereto;
(e)Other assets used in or necessary to the conduct of the Business as currently
conducted and described in Schedule 1.3(e) attached hereto;
(f)The 2011 Mercedes Benz S550 automobile bearing the vehicle identification
number WDDNG7BB1AA288105;
(g)Miscellaneous items of personal property owned by W. Owen Nitz and Jeffrey M.
Cooper located in the executive offices at the Hotel/Casino described on
Schedule 1.3(g) attached hereto and hereby incorporated by reference herein;
(h)All computers, files, records, computer data, computer programs, hard drives,
and all other items of personal property used by W. Owen Nitz or Jeffrey M.
Cooper located in the executive offices at the Hotel/Casino described on
Schedule 1.3(h) attached hereto which contain their work product or
attorney/client or accountant/client privileged matters or which contain
communications from their offices in Las Vegas, Nevada or from third parties
which communications are unrelated to the operation of the Business (the
“Privileged Property”); provided, however, Seller agrees to maintain a copy of
the Privileged Property for a period of seven (7) years following the Time of
Possession and, subject to Seller's right to seek a protective order, to provide
Buyer with a copy of such materials which relate to IPM, or Buyer's counsel, to
the extent necessary, in response to any demand, cause of action, requirement,
or issue affecting the Business arising from or related to the time period
before the Time of Possession (as reasonably determined by Buyer), including but
not limited to: (i) any demand, audit, or inquiry of any entity having
jurisdiction over the Business and (ii) any lawsuit or threat of lawsuit or
other adverse action by a third party;
(i)All of Seller's shares of stock or interest in any corporations or limited
liability companies, if any, except as described in Schedule 1.3(i) attached
hereto;
(j)Seller's bank accounts as listed on Schedule 1.3(j) attached hereto;
(k)All IPM gaming chips, tokens or similar cash equivalents (the “IP Chips”)
(such IP Chips, if retained by IPM, shall be destroyed by IPM in accordance with
applicable laws) and all gaming chips (other than foreign chips, unless excluded
from the Bankroll pursuant to Buyer's election in accordance with Section
1.2(g)), tokens (other than foreign tokens, unless excluded from the Bankroll
pursuant to Buyer's election in accordance with Section 1.2(g)) or similar cash
equivalents issued by casinos other than IPM which are not readily redeemable in
Harrison County, Mississippi (the “Non-Redeemable Chips”); provided, however,
that Buyer shall have the option, by providing written notice to IPM no later
than fifteen (15) calendar days prior to the Closing, to keep the IP Chips, in
which case Buyer shall receive a credit against the amount of the Purchase Price
at Closing for IPM's estimated amount of IP Chips to be redeemed per Section
11.4(f) hereof. If, however, Buyer does not elect to exercise its option
pursuant to this Section 1.3(k), Buyer agrees to redeem and deliver to IPM,
subject to the Plan (defined below) all IP Chips presented to it at the
Hotel/Casino, and IPM shall reimburse Buyer for all IP Chips so redeemed and
delivered to IPM in the manner provided by Section 7.2(g);
(l)Miscellaneous items of personal property owned by Jon Lucas located at the
Hotel/Casino described on Schedule 1.3(l) attached hereto and hereby
incorporated by reference herein;
(m)All personal property owned by hotel guests and IPM employees;




--------------------------------------------------------------------------------




(n)All unclaimed wages held by Seller;
(o)The trademarks and/or service marks registered to IPM which are listed on
Schedule 1.3(o); and
(p)The domain name of www.imperialpalace.com.


ARTICLE II.
PURCHASE PRICE


1.Purchase Price. 2.1    Purchase Price For and in full consideration of the
sale of the Property, at the Time of Possession, Buyer shall assume the Assumed
Liabilities and pay to Seller by wire transfer of immediately available funds to
an account designated by Seller, a purchase price of Two Hundred Seventy Eight
Million Dollars ($278,000,000.00) (the “Cash Consideration”), plus the amount of
the Bankroll and Tray Ledger, subject to the adjustments, if any, pursuant to
the Closing Statement in accordance with Section 11.4 (collectively, the
“Purchase Price”). As used herein “Tray Ledger” means any accounts receivable of
registered guests who have not checked out and who are occupying rooms at the
Hotel/Casino at the Time of Possession.
2.Payment. 2.2    Payment Notwithstanding the provisions of Section 2.1, the
Purchase Price shall be payable as follows:
(a)An earnest money deposit of Ten Million Dollars ($10,000,000) (the “Deposit”)
shall be deposited by Buyer in escrow (the “Deposit Escrow”) with Fidelity
National Title Insurance Company (the “Escrow Agent”) on or before the
expiration of the Due Diligence Period (as defined in Section 10.1(a)), which
Deposit Escrow shall be subject to the terms and conditions of the Deposit
Escrow Agreement attached hereto as Exhibit “I” (the “Deposit Escrow
Agreement”). Upon the expiration of the Due Diligence Period, the Deposit shall
immediately become non-refundable (except as provided in Articles IX and X
hereof). In the event Buyer does not deliver the Deposit to Escrow Agent or
before the expiration of the Due Diligence Period, then this Agreement shall,
without further notice, automatically terminate at the end of the Due Diligence
Period, and shall be of no further force and effect. At the Closing (hereafter
defined), the Deposit (including any interest earned thereon) shall be credited
against the Purchase Price. In the event this Agreement is terminated, then the
Deposit and any interest earned thereon shall be delivered by Escrow Agent in
accordance with the provisions of Article X hereof; and
(b)At the Closing, the Closing Date Payment shall be deposited by Buyer, by
federal wire transfer or other good immediate federal funds, in escrow (the
“Closing Escrow”) with Escrow Agent by twelve o'clock noon on the day prior to
the Closing Date, which Closing Escrow shall be subject to the terms and
conditions of the Closing Escrow Agreement attached hereto as Exhibit “J” (the
“Closing Escrow Agreement”), as provided in Section 11.3 hereof. For purposes of
this Agreement, the “Closing Date Payment” shall mean an amount equal to (1) the
Cash Consideration, minus (2) the Deposit and accrued interest thereon.


ARTICLE III.
ASSUMPTION OF LIABILITIES AND CONTRACTS


1.Assumption of Liabilities and Assumed Contracts by Buyer. 3.1    Assumption of
Liabilities and Contracts by Buyer At the Time of Possession, Seller shall
assign to Buyer and Buyer shall assume and pay, perform and discharge, and
indemnify and hold Seller harmless (including without limitation reasonable
attorneys' fees and costs) from and against, the following obligations and
liabilities of Seller, in each case, subject to the adjustments, if any,
pursuant to the Closing Statement in accordance with Section 11.4:
(a)Subject to any adjustments permitted by Section 11.4(j): (i) Liabilities and
obligations of the Business which are due and payable after the Time of
Possession under those contracts, agreements, licenses, commitments, notes,
sales orders and purchase orders entered into by Seller prior to the Effective
Date, and those set forth in Schedule 3.1(a) attached hereto (as may be updated
to the extent permitted by this Agreement, which together with the Assumed
Casualty Insurance Policies and the Assumed Liability Insurance Policies shall
collectively be referenced as the “Assumed Contracts”) and (ii) subject to
Sections 5.1(d), 8.1(c), 8.1(g) and 8.4(c) hereof, liabilities and obligations
of the Business which are due and payable




--------------------------------------------------------------------------------




after the Time of Possession under those contracts, agreements, licenses,
commitments, notes, sales orders and purchase orders entered into by Seller in
the Ordinary Course of Business after the Effective Date that are added to
Schedule 3.1(a) as permitted by this Agreement. For purposes of this Agreement,
“Ordinary Course of Business” shall mean any action taken by Seller if such
action is consistent with Seller's past practices and is taken in the ordinary
course of Seller's normal day to day operations; provided, however, that unless
otherwise permitted by Section 8.1(c), without the consent of Buyer (which
consent shall not be unreasonably withheld), no contract, agreement, license,
commitment, note, sales order or purchase order entered into by Seller in the
Ordinary Course of Business after the Effective Date shall be for an amount in
excess of $100,000.00 for any individual contract or commitment, or for
$1,000,000.00 in the aggregate when taken together with any previous contract or
commitment entered into by Seller following the Effective Date, or for a time
period greater than one (1) year. All other liabilities and obligations of the
Business, whether due or payable before or after the Time of Possession under
any contracts, agreements, licenses, commitments, notes, sales orders and
purchase orders of Seller that are not set forth on Schedule 3.1(a), as it may
be updated to the extent permitted by this Agreement, are part of the Excluded
Liabilities referenced in Section 3.5;
(b)Any commitments or coupons for free or discounted accommodations, services,
tickets, food or beverages, cash back points or kiosk redemptions issued or
granted by IPM to customers or others in the Ordinary Course of Business and
which remain outstanding after the Time of Possession;
(c)Any and all claims, liabilities, losses, costs, damages or expenses
(including reasonable counsel fees and expenses) arising after the Time of
Possession from Buyer's ownership of the Property or Buyer's conduct of the
Business after the Time of Possession, including without limitation gift
certificate obligations, Player's Club Points, IP Rewards Club and slot club
obligations (including those redeemable in cash, or in complimentary food,
beverage, room, merchandise or otherwise);
(d)All Progressive Liabilities (as defined in Section 11.4(e));
(e)The liabilities that are set forth on Schedule 3.1(e), and that relate to
Seller's liability for payments of amounts and providing of benefits to or for
the benefit of the Transferred Employees and their dependants earned and accrued
or attributable to the time period prior to, at, or after the Time of
Possession, whether paid or payable directly to said Transferred Employees, to
insurance carriers or through the Imperial Palace of Mississippi, LLC Employee
Benefit Plan, as amended (the “IP Health Plan”), the Seller's Associate
Assistance Plan (the “Associate Assistance Plan”), and/or Seller's Section 125
Cafeteria Plan and whether paid or payable from Seller's funds or through
employee withheld contributions, for all employee benefits and plans provided by
or through Seller, including but not limited to the following):
(i) paid time off (in accordance with Section 3.4),
(ii) contribution to benefit plans, including but not limited to Seller's 401(k)
plan (“Seller's 401(k) Plan”) and Buyer's successor 401(k) Plan (in accordance
with Section 3.6),
(iii) payroll taxes,
(iv) holiday premium payments, birthday premium payments, and other premium
payments,
(v) life insurance, accidental death and dismemberment insurance, disability
insurance, cancer coverage, critical illness coverage, life coverage, prepaid
legal services, vision insurance and services, medical and health care and
dental care,
(vii) (a) the “Senior Management Bonuses”, which are defined as all payments,
bonuses or allocations which are or become due and payable to employees of IPM
at or after the Time of Possession by virtue of the Restated and Amended IP
Senior Management Incentive Compensation Plan effective January 1, 2009 (the
“Compensation Plan”) but excluding the “Unit Sale Event Allocations” as defined
on page 24 of the Compensation Plan and as provided in Article IV of the
Compensation Plan, (b) the “Lucas Bonuses”, which are defined as all payments,
bonuses or allocations which are or become due and payable to Jon Lucas at or
after the Time of Possession by virtue of the Executive Employment Agreement
dated December 29, 2006 by and between Jon Lucas and IPM (the “Lucas Agreement”)
including without limitation, life insurance provided to Jon Lucas (the annual
premium




--------------------------------------------------------------------------------




for which was paid by Seller on February 17, 2011 and which is not due again for
another year), but excluding the “Additional Sale Compensation” defined in and
as provided in Section 3.2.2 of the Lucas Agreement, and (c) miscellaneous
annual cash bonuses to the expanded management group (the “Annual Cash Bonuses”)
which are or become due and payable at or after the Time of Possession;
provided, however, that the payment of the obligations required by this
subsection (vii) shall not result in a credit or debit for either Buyer of
Seller to the Purchase Price or to the Preliminary Closing Net Working Capital
(as defined below) or to the Final Closing Net Working Capital (as defined
below);
(viii) all other benefits and plans including those provided through the
Seller's Section 125 Cafeteria Plan, the IP Health Plan, the Associate
Assistance Plan, and
(ix) workman's compensation claims and premiums (and similar claims and premiums
related to the Longshoremen and Harbor Workers Compensation Act, if applicable);
provided, however, Buyer shall not assume and Seller agrees to pay and remain
liable for: Seller's normal salary and wages earned by and accrued for Seller's
employees which are due and payable up to the Time of Possession that are
payable directly to Seller's employees, and Seller's payments of benefits listed
in sub-paragraphs 3.2(e)(i) through (viii) above and Employee Benefits (as
defined in Section 5.1(g). and workman's compensation claims and premiums (and
similar claims and premiums related to the Longshoremen and Harbor Workers
Compensation Act, if applicable) which are due and payable up to the Time of
Possession; and provided further, however, that Buyer shall not assume and
Seller agrees to pay and remain liable for the Unit Sale Event Allocations and
for the Additional Sale Compensation;
(f)Hotel/Casino guest deposits (including front money, money for safekeeping,
and deposits for rooms, conventions, banquets, catering and shows or other
entertainment) for dates after the Closing Date and held by Seller for which an
updated schedule (“Schedule 3.1(f)”) shall be provided to Buyer at Closing (the
“Patron Deposits”);
(g)Unpaid or future premiums on the insurance policies set forth on Schedules
1.2(i) and 1.2(j) attributable to periods from and after the Time of Possession
(the “Premiums”);
(h)Any obligations to make modifications to the Real Property required by any
federal or state law or regulation (including without limitation the Americans
with Disabilities Act (ADA)), and including without limitation any obligations
imposed upon the Seller or the Real Property as a result of any complaint or
action filed against IPM by the U.S. Department of Justice alleging ADA
violations (the “ADA Claim”), or in any similar litigation as a result of any
proceeding filed on or after the Time of Possession. In addition, Buyer shall be
liable for all money damages or penalties, if any, in any ADA Claim filed (or
any obligation under ADA arising) on or after the Time of Possession. Seller
shall remain liable to make any modifications to the Real Property required by
any ADA Claim filed (or any obligation under ADA arising) before the Time of
Possession, and for all money damages or penalties, if any, in any ADA Claim
filed (or any obligation under ADA arising) before the Time of Possession;
(i)All obligations and liabilities of IPM in the litigation listed on Schedule
3.1(i) attached hereto (the “Assumed Litigation”);
(j)All liability of IPM with respect to unclaimed jackpots, unredeemed slot
tickets and customer front money;
(k)All debts, obligations, expenses or other liabilities involving environmental
claims and remediation thereof arising out of the ownership or operation of the
Property prior to or after the Time of Possession except to the extent such
environmental claims and remediation costs result from matters caused by Seller;
(l)The Seller's accounts payable arising at or prior to the Time of Possession;
and
(m)The obligation to defend (including reasonable counsel fees and expenses),
and pay the self-insured retention with respect to, claims which are not filed
until after the Time of Possession but which relate to claims, liabilities,
losses, costs, damages or expenses resulting or arising out of ownership of the
Property or conduct of the Business caused or arising prior to the Time of
Possession.
Items described in Sections 3.1(a) through (m) are hereinafter referred to as
the “Assumed Liabilities”.
2.Additional Provisions Regarding the Assumed Liabilities. 3.2    Additional




--------------------------------------------------------------------------------




Provisions Regarding the Assumed Liabilities The assumption by Buyer of the
Assumed Liabilities shall not enlarge any rights or remedies of any third party
under any Assumed Contracts with Seller. Buyer agrees to indemnify, defend and
hold Seller and its owners, members, managers, directors, officers, employees,
agents, attorneys, accountants, successors and assigns harmless from and against
any and all liability, loss, cost, damage and/or expense (including, without
limitation, reasonable attorneys' fees and costs) pertaining to the Assumed
Liabilities. Buyer shall not be prevented from contesting in good faith any of
the Assumed Liabilities. Notwithstanding Section 3.1, the Assumed Liabilities
shall not include, and Buyer shall not assume, any liabilities or obligations
that are otherwise to deemed to be an Excluded Liability.
3.Provisions Relating to the Assignment of Assumed Contracts and Assumed
Insurance Policies. 3.3    Provisions Relating to the Assignment of Contracts
and Assumed Insurance Policies To the extent that the assignment of any Assumed
Contract (other than those insurance policies set forth in Exhibits G and H
(each, an “Assumed Insurance Policy” and collectively, the “Assumed Insurance
Policies”), for which the parties acknowledge that consent to assignment is
unnecessary) is not permitted without the consent of the other party or parties
to such Assumed Contract, this Agreement shall not be effective to assign such
Assumed Contract if such consent is not given. Seller agrees that with respect
to such Assumed Contracts, at the request of Buyer), Seller shall use all
reasonable efforts to obtain such consent. If (i) any such consent is not
obtained or (ii) if Buyer's assumption of such Assumed Contract is prohibited by
law, Seller agrees, to the extent permitted by law, to undertake with Buyer to
enter into a subcontract or other arrangement pursuant to which Buyer shall
receive the benefits of such Assumed Contract upon Buyer's payment of any unpaid
balance of the consideration provided in the Assumed Contract and assumption of
the obligation to perform the same. If any Assumed Contract may only be assigned
upon payment, directly or indirectly, of additional consideration, then Buyer
shall pay any such additional consideration whereupon Seller shall assign such
Assumed Contract to Buyer. In the event Buyer's assumption of any such Assumed
Contract is prohibited by law, Buyer shall not be required to assume such
Assumed Contract, which shall be and remain the sole responsibility of Seller,
and Buyer shall have no rights under any such Assumed Contract. In such event,
such Assumed Contract or may, upon thirty (30) calendar days' notice to Buyer,
be cancelled by Seller and Seller shall indemnify Buyer from any liability
arising from such cancellation, unless prior to cancellation Buyer instructs
Seller not to cancel, in which event Buyer shall indemnify Seller from any
liability of Seller under such Assumed Contract.
4.Paid Time Off. 3.4    Paid Time Off With respect to paid time off, at the Time
of Possession, Buyer shall send written notice to each and every one of the
Transferred Employees listed on Schedule 3.4 attached hereto (which shall be
updated at Closing) stating that Buyer will honor and has assumed sole
responsibility for the payment of all accrued paid time off benefits to the
extent listed in Schedule 3.4, and Buyer shall, subject to the adjustments, if
any, pursuant to the Closing Statement in accordance with Section 11.4, pay such
benefits as they become due in the Ordinary Course of Business.
5.No Other Liabilities Assumed. 3.5    No Other Liabilities Assumed
Notwithstanding anything to the contrary contained in this Agreement, except as
specifically provided in Section 3.1 with respect to the Assumed Liabilities,
Buyer expressly disclaims responsibility for and shall not assume or be
obligated to pay, perform or discharge, and Seller shall pay, perform and
discharge any debt, obligation, expense or liability of Seller, whether absolute
or contingent, arising out of or in connection with the Property or the Business
(collectively, “Excluded Liabilities”), including, without limitation, any of
the following debts, obligations, expenses or liabilities of Seller or its
Affiliates:
(a)any liability or obligation, whether absolute or contingent, for Taxes
attributable to or imposed upon Seller or its Affiliates, or attributable to or
imposed upon the Property for any taxable period ending on or before the close
of business on the Closing Date or, in the case of any taxable period which
includes, but does not end on, the Closing Date, the portion of such period up
to and including the Closing Date;
(b)any liability or obligation, whether absolute or contingent, that relates to
any Excluded Property;
(c)any liability or obligation, whether absolute or contingent, incurred in
connection with the making or performance by Seller of this Agreement and the
transactions contemplated hereby; and
(d)Any costs or expenses incurred in connection with shutting down,
de-installing and




--------------------------------------------------------------------------------




removing equipment not purchased by Buyer and any costs or expenses associated
with any contract, agreement or undertaking of Seller other than the Assumed
Contracts.
6.Buyer's 401(k) Plan. 3.6    Buyer's 401(k) Plan Effective as of the Time of
Possession, Buyer shall designate a defined contribution retirement plan which
is qualified or eligible for qualification under Section 401(k) of the Code
(“Buyer's 401(k) Plan”). Upon such designation, each Transferred Employee
(defined below) who satisfies the eligibility requirements of Buyer's 401(k)
Plan shall immediately thereafter become eligible to participate in Buyer's
401(k) Plan and shall be credited with eligibility service and vesting service
for all periods of service with Seller or any other entity if so credited with
such service under Seller's 401(k) Plan. As soon as practicable after such
designation by Buyer, Seller shall cause the trustees of Seller's 401(k) Plan to
transfer to the trustees or other funding agent of the Buyer's 401(k) Plan, the
amounts representing the account balances of the Transferred Employees
(including the appropriate net investment return thereon and any participant
loans made to any Transferred Employees) who elect to participate in such
transfer. Buyer shall cause the transfer of said amount to be established as
account balances or accrued benefits of such participating Transferred Employees
under Buyer's 401(k) Plan. Seller and Buyer shall each use their respective best
efforts to assure that each such transfer shall comply with Section 414(l) of
the Code and the requirements of ERISA and the regulations promulgated
thereunder and the terms of the Seller's 401(k) Plan and the Buyer's 401(k)
Plan. Prior to the Time of Possession, Buyer shall provide the Transferred
Employees with reasonable notice of their right or obligation to (i) withdraw
their funds from the Seller's 401(k) Plan, (ii) rollover their funds into the
Buyer's 401(k) Plan, or (iii) rollover their funds into an IRA account.
7.Other Provisions Relating to IPM Employees. 3.7    Other Provisions Relating
to IPM Employees Buyer shall provide, at its expense, all required
administration of all of the medical and health care plans and other plans paid
through the IP Health Plan and the Associate Assistance Plan, for such period of
time following the Time of Possession that such plans are in effect, and shall
provide all federally required COBRA notices and benefits to and for Seller's
terminated employees. At the Time of Possession, all of Seller's employees shall
be deemed terminated and Buyer shall, subject to Buyer's standard pre-employment
screening process (including Buyer's review of employment files, employment
interviews, background checks and drug testing), offer employment to those
Seller's employees that are approved by Buyer pursuant to such process (such
employees shall be referenced as the “Transferred Employees” which shall include
those persons who are employees of IPM but who are paid by IPM Services, LLC in
its capacity as payroll agent (however, the Transferred Employees do not include
those persons paid by IPM Services, LLC who are employed by Imperial Palace,
LLC, such as those persons who work at or from 851 S. Rampart, Las Vegas, Nevada
89145 or Imperial Construction, LLC)). Prior to the end of the Due Diligence
Period, Buyer shall determine and disclose to Seller which employees of Seller
will be Transferred Employees, and Buyer warrants that notwithstanding the
screening process referenced in the preceding sentence, Buyer shall not, at the
Time of Possession, refuse to hire more that forty-nine (49) of the Seller's
employees. Buyer shall for such period after the Time of Possession as Buyer may
in its sole discretion determine, pay such Transferred Employees salary and
employee benefits comparable in the aggregate to those provided by Seller
immediately prior to the Time of Possession. Transferred Employees' length of
service will be honored by Buyer to the extent such length of service would be
applicable to the benefits received as well as paid time off accrued pursuant to
Seller's existing policies with respect to length of service. To the extent
Seller's employee benefits and plans have been pre-funded or pre-paid by Seller
prior to the Time of Possession and Buyer obtains the benefit of such
pre-funding or pre-payment, Buyer shall reimburse Seller an amount equal to such
benefit. In the event payments in excess of any insurance stop-loss amounts have
been paid by Seller prior to the Time of Possession, Seller shall be entitled to
any refunds from Seller's insurance carrier of such excess stop-loss payments.
On behalf of Seller, at Buyer's expense, Buyer shall prepare and process
Seller's final payroll and final payroll reporting (including preparation of all
required federal, state and local governmental filings, forms and reports
(whether monthly, quarterly or annually), such as W-2s, 940s, 941s, and
comparable Mississippi forms and reports) as soon as practicable after the Time
of Possession and distribute and pay the normal salary and wages earned prior to
the Time of Possession, and Buyer shall start and be responsible for all payment
and processing of payroll for Transferred Employees thereafter.






--------------------------------------------------------------------------------




ARTICLE IV
TITLE AND SURVEY


1.Title Examination and Exceptions. 4.1    Title Examination and Exceptions At
any time prior to twenty-five (25) calendar days after Buyer's receipt of the
Title Commitment (defined below) (the “Title Review Period”), Buyer shall be
entitled to deliver to Seller a written statement of any objections to Seller's
title, which objections, if any, shall be based on exceptions (the “Title
Exceptions”) shown in a title opinion (the “Title Opinion”) to be obtained at
Buyer's expense from such attorney or title agent as shall be selected by Buyer
(the “Title Agent”) or on a commitment for the issuance of a standard form
owner's policy (the “Title Commitment”) issued by a title insurance company
selected by Buyer (the “Title Insurance Company”). Subject to Buyer's right to
make title objections as herein provided, the Title Exceptions shown on the
Title Opinion or the Title Commitment shall be deemed the “Permitted Exceptions”
for all purposes of this Agreement. If Seller cures the objections, Buyer's
objections shall be deemed satisfied. If any objections to title are not timely
made or if Seller is not properly notified in accordance with the notice
provisions of this Agreement, all such objections shall be deemed waived. Buyer
agrees that except for encumbrances or liens arising from the acts of Seller and
encumbering the Property which may be satisfied by payment of money at or before
Closing, Seller shall have no obligation to satisfy any title objections, or to
obtain affirmative title insurance. For purposes of this Agreement, a title
objection shall be deemed cured if the Title Agent is induced to remove the item
objected to from the Title Opinion or if the Title Insurance Company is induced
to remove the item objected to from the Title Commitment such that it no longer
appears as an exception thereon. The rights of the parties with respect to any
uncured objections to title which are timely made and with respect to which
Seller has been properly notified shall be as set forth below. Buyer agrees to
take title to the Property at Closing subject to the Permitted Exceptions.
Any objections to title based upon a survey (the “Survey”) (assuming Buyer
obtains the same) shall be in writing and shall be governed by this Section 4.1.
Any such objections shall be due to Seller within twenty (20) calendar days of
receipt by Buyer of said Survey and the failure to deliver any such objections
shall constitute a waiver thereof. If any objections to title are timely made
and Seller is properly notified, all as herein provided, and if such objections
are not cured prior to the Date of Closing, Buyer may, as its sole remedies
hereunder, by serving written notice to Seller and Escrow Agent in the manner
provided herein, either (i) elect to terminate this Agreement and to declare it
null and void and receive a refund of the Deposit and all interest earned
thereon; or (ii) elect to waive any such title objections and to consummate the
transaction contemplated by this Agreement in the same manner as if there had
been no title objections without any reduction in the Purchase Price and without
any further claim against Seller therefor. Following Closing, Buyer's sole
source of recourse in the event of any claim or impediment to title to the Land
shall be under and pursuant to the Title Policy (defined in Section 4.2 below)
and not the Seller.
4.2.    Title Policy. 4.2    Title Policy On the Closing Date, Seller shall
deliver to Buyer at Buyer's expense: (i) an ALTA Owner's Standard Coverage
Policy of Title Insurance or, an ALTA Owner's Extended Coverage Policy, as Buyer
may direct, together with all endorsements thereto reasonably requested by Buyer
(the “Title Policy”) issued by the Title Insurance Company dated as of the
Closing Date in the aggregate amount of the Purchase Price, less the amount of
the Bankroll, and showing Buyer as owner of fee title to the Land subject only
to the Permitted Exceptions. The Title Policy may be written on a re-insured
basis by other title insurance companies to the extent required by the Title
Insurance Company and Buyer.
2.Memorandum of Purchase Agreement. 4.3    Memorandum of Purchase Agreement
Concurrently with the execution and delivery of this Agreement, Seller shall
deliver to Buyer an executed and notarized Memorandum of Purchase Agreement in
the form attached hereto as Exhibit “K”. Buyer is hereby authorized to record
said Memorandum of Purchase Agreement.




ARTICLE V
REPRESENTATIONS AND WARRANTIES


1.Seller's Representations and Warranties. 5.1    Seller's Representations and
Warranties To the extent that any of Seller's representations and warranties set
forth herein speak as of a date preceding December 22, 2005, such representation
or warranty to the extent not already so qualified




--------------------------------------------------------------------------------




shall be to the knowledge of Seller, Seller represents and warrants to Buyer on
the Effective Date and on and as of the Closing Date as follows:
(a)Due Organization. (i) IPM is a limited liability company duly organized,
validly existing, in good standing, and duly qualified or licensed to do
business under the laws of the State of Mississippi, (ii) Key Largo is a limited
liability company duly organized, validly existing, in good standing, and duly
qualified to do business under the laws of the State of Delaware, and (iii) 
Parent Licensor is a limited liability company duly organized, validly existing,
in good standing, and duly qualified to do business under the laws of the State
of Nevada, and (iv) each of IPM, Key Largo and Parent Licensor has all requisite
power and authority to enter into, perform and carry out all of its duties and
obligations in the transactions contemplated by this Agreement and has all
requisite power and authority to own, operate and lease its properties and
assets and to carry on its business as now being conducted.
(b)Binding Effect. The execution and delivery of this Agreement by each Seller
and Parent Licensor, and the consummation by each Seller of the transactions to
which it is a party that are contemplated by this Agreement have been duly
authorized by all necessary action on the part of such Seller, and this
Agreement and the other documents to be delivered on the part of such Seller
(including any action required by such Seller's managing member or similar
governing body, and all of such Seller's members, as required by and in
accordance with such Seller's certificate of formation, articles of organization
or operating agreement, in each case, as currently in effect), pursuant hereto
are (or will be when executed and delivered pursuant hereto) legal, valid and
binding obligations of such Seller, enforceable in accordance with their terms;
(c)Notices and Approvals; No Violation of Agreement. To the best of Seller's
knowledge, except for (i) any required notice specified in Section 7.2(b) hereof
relating to the WARN Act (defined below), (ii) the consents, if any, required
under the Assumed Contracts set forth in Schedule 5.1(c), (iii) compliance with
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (iv) the ADA Claim, (v) any approvals of liquor or beer licenses or
permits for Buyer (the “Buyer's Liquor Licensing Approval”) required by the
Mississippi Alcoholic Beverage Control Division of the Department of Revenue or
by the Mississippi State Tax Commission (collectively, the “Mississippi Liquor
Authorities”), (vi) any approvals required by Mississippi Gaming Authorities,
and (vii) any approvals or amendments related to the Tidelands Lease required by
the Mississippi Secretary of State, no notice to, or approval or consent of, any
court or other Governmental Entity or other Person is required in connection
with the execution, delivery and performance of this Agreement by Seller and
neither the execution and delivery of this Agreement, nor consummation of the
transactions contemplated thereunder, nor compliance by Seller with any of the
provisions hereof, will (1) conflict with any provision of Seller's certificate
of formation, articles of organization or operating agreement, in each case, as
currently in effect, (2) violate, conflict with, result in a breach of or
constitute a default under or pursuant to any statute, agreement, judicial or
administrative order, injunction, award, judgment or decree to which Seller is a
party or by which Seller is bound, (3) except as a result of the Buyer's
non-payment of the Assumed Liabilities, result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, contract or obligation to which Seller is a party or by which
Seller or any of its Property may be bound or (4) except as a result of the
Buyer's non-payment of the Assumed Liabilities, result in the imposition or
creation of any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, charge or other claims of third parties of any kind
(“Lien”) upon or with respect to any Property;
(d)Assumed Contracts. During the Due Diligence Period, Seller shall deliver to
Buyer accurate, correct and complete copies of (i) all Assumed Contracts and
(ii) all other contracts, agreements, licenses, commitments, notes, sales or
purchase orders that are material to the Business. Whenever additional Assumed
Contracts are entered into as provided by Sections 5.1(d), 8.1(c) and (g), and
8.4(c) of this Agreement or as otherwise permitted by this Agreement (the
“Additional Assumed Contracts”, or if otherwise required by Section 8.4(c)
below, such additional Assumed Contracts shall promptly be added by Seller to
Schedule 3.1(a) and a copy of such additional Assumed Contracts shall be
delivered to Buyer, and this Agreement shall be deemed amended to conform to
such updated schedule. To the best of Seller's knowledge, except as provided in
Schedule 3.1(a), all Assumed Contracts (including any Additional




--------------------------------------------------------------------------------




Assumed Contracts) are in full force and effect, Seller has paid all amounts due
thereunder and satisfied all other material obligations accrued thereunder and
Seller has not received any written notice of default in any material respect
thereunder and no event has occurred that with the passage of time or the giving
of notice, or both, will constitute a breach, violation, default or give rise to
a right of termination, modification, cancellation, foreclosure, imposition of a
lien, prepayment or acceleration in any material respect thereunder (other than
any default which may result from the failure or inability of Seller to obtain
the consents of certain parties to the assignment to Buyer of certain of the
Assumed Contracts set forth in Schedule 5.1(c)). Other than as disclosed by
Seller to Buyer in writing prior to the Time of Possession, to the best of
Seller's knowledge, no other party is in default in any material respect under
any Assumed Contract (including any Additional Assumed Contracts);
(e)Taxes. Seller has timely filed (taking into account any extension of time to
file) with the appropriate governmental or other taxing authority all material
Tax returns, reports, statements, elections or other required filings relating
to Taxes (“Tax Returns”). All such Tax Returns have been filed in accordance
with applicable law and are correct and complete in all material respects. With
respect to all Taxes required to be reported on any Tax Return, Seller has paid
all Taxes due as shown on any such Tax Return. With respect to Taxes due which
are not shown on any Tax Return, all such Taxes have been paid in all material
respects. No claims, actions, audits or other proceedings against Seller with
any governmental or other taxing authority are currently pending, in progress
or, to Seller's knowledge, threatened in respect of any Taxes of Seller. There
are no liens for Taxes (other than liens for Taxes not yet due and payable) on
the Property. “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any governmental or other taxing authority,
including, without limitation, income, gross receipts, profits, gaming, excise,
real or personal property, environmental, sales, use, value-added, ad valorem,
withholding, social security, retirement, employment, unemployment, workers'
compensation, occupation, service, license, net worth, capital stock, payroll,
franchise, gains, stamp, transfer and recording taxes.
(f)Litigation. Other than the matters set forth in Schedule 3.1(i), neither
Seller, its officers, directors, agents or employees, nor any of Seller's
properties, assets (including the Property), operations or businesses (including
the Business), nor Seller's rights relating to any of the foregoing, is a party
to or subject to any legal actions, or governmental actions, claims, suits,
administrative or other proceedings or investigations before or by any
governmental department, commission, board, regulatory authority, bureau or
agency, whether foreign, federal, state or municipal, or any court, arbitrator
or grand jury (a “Proceeding”) except as set forth on Schedule 5.1(f) attached
hereto, and no such matter would prevent or materially interfere with the
consummation of the transactions contemplated by this Agreement either
individually or in the aggregate, if resolved against Seller would impair or
interfere in any material respect with the ownership of the Property by Buyer or
operation by Buyer of the Business. Except as to those matters as set forth in
Schedule 3.1(i) and Schedule 5.1(f) attached hereto, to Seller's knowledge, no
other Proceedings are threatened or contemplated by any Governmental Entity or
any other Person and, to Seller's knowledge, no event has occurred, and no
condition or circumstance exists, that might directly or indirectly give rise to
or serve as a basis for the commencement of any such Proceedings;
(g)Employees, Officers and Managers; Employment and Similar Contracts; Benefits.
Seller provides medical, dental and other employee benefit arrangements (e.g.,
Seller's 401(k) deferred compensation plan) for Seller's employees engaged at
the Business as listed on Schedule 5.1(g) attached hereto (“Employee Benefits”).
With the exception of Employee Benefits and contracts and covenants, if any, as
are implied at law between an employer and employee under applicable laws or are
terminable at the will of the employer, and except for (a) the Senior Management
Bonuses, the Unit Sale Event Allocations, the Lucas Bonuses, the Additional Sale
Compensation, the Annual Cash Bonuses and paid time off, to the best knowledge
of Seller (subject to inquiry with regard thereto by W. Owen Nitz and Jeffrey M.
Cooper with Jon Lucas, Lee Bond, Michael Bruffey, Pete Byrnes and Brad
Rhines),Seller is neither a party to, nor has any express or implied
obligations, with respect to any of the following instances which relate to
employees who are employed at the Business and which will be in effect after the
Time of Possession:
(i)Except for certain agreements for hosts, any agreement, contract or
commitment with any employee, officer, manager, consultant, advisor, property
manager or other person;




--------------------------------------------------------------------------------




(ii)Agreement, contract or arrangement providing for the payment of any wages,
incentive compensation, raise, bonus or commission or containing any deferred
compensation or severance or termination pay liabilities or obligations; or
(iii)Pension, profit-sharing, retirement, group life insurance, hospitalization
benefits, or other employee benefit or welfare plan, agreement or arrangement.
    However, as provided in Section 3.1(e), Seller has paid or made provision
for the payment of all salaries, wages, and bonuses, including without
limitation, the Unit Sale Event Allocations and the Additional Sale Compensation
(but excluding the Senior Management Bonuses, the Lucas Bonuses, the Annual Cash
Bonuses, and paid time off, which Buyer has agreed to pay) which are or become
due and payable at or after the Time of Possession to or for the benefit of
employees of Seller, and has complied in all material respects with all
governmental regulations relating to the employment of labor, including, without
limitation, those relating to wages, hours, and the payment and withholding of
Taxes, and have withheld and paid to the appropriate Governmental Entity, or are
holding for payment not yet due to such Governmental Entity, all amounts
required by law or agreement to be withheld from the wages or salaries of such
employees. Other than the matters set forth on Schedule 5.1(g), to the best
knowledge of Seller, there are no material adversarial issues in the
relationship of Seller with its employees nor any strike or labor disturbance by
such employees or any other employees of the Seller performing services in
connection with the Business, and the Seller is not aware of any indication that
such a change, strike or labor disturbance is likely in the near future. Seller
has no notice of and to the Seller's knowledge, none of the employees of Seller
is represented by any union or other labor organization in their capacities as
employees of Seller and there are no current union organizing activities among
the employees of Seller, nor does any question concerning representation exist
concerning such employees. Seller is not a party to or bound by any collective
bargaining or similar agreement with any labor organization, or work rules or
practices agreed to with any labor organization or employee association
applicable to employees of Seller. There are no pending or, to the best of
Seller's knowledge, threatened claims of breach of fiduciary duty or other
violation of applicable law with respect to the Employee Benefits. Seller has
not entered into any severance arrangement with any present or former employee
which could result in any liability of Buyer. To the best of Seller's knowledge,
Seller has, at all times, complied, and currently complies, in all material
respects with all applicable statutes mandating health insurance continuation
coverage for employees. As of the Effective Date, Seller has not made any
written or oral representations to any employee or former employee of Seller
concerning the employee benefits that may be offered to Seller's employees by
Buyer. None of the Employee Benefits is a “multiemployer plan” within the
meaning of ERISA (“Multiemployer Plan”), and there are no Multiemployer Plans to
which the Seller has at any time had an obligation to contribute. Seller has not
violated the WARN Act or any similar state or local law;
(h)Real Property; Eminent Domain or Other Proceedings.
(i)Neither the whole nor any portion of any Real Property owned, leased,
occupied or used by Seller has been condemned, requisitioned or otherwise taken
by any public authority, and no notice of any such condemnation, requisition or
taking has been received. To the knowledge of Seller, no such condemnation,
requisition or taking is threatened or contemplated. Seller has no knowledge of
any public improvements which may result in special assessments against or
otherwise affect the Real Property.
(ii)To the knowledge of Seller, no fact or condition exists which would result
in the termination or impairment of access to the Real Property or
discontinuation of sewer, water, electric, gas, telephone or other
communications facilities, waste disposal or other utilities or services. To the
knowledge of Seller, the facilities servicing the Real Property are in full
compliance with all Legal Requirements.
(iii)Seller has delivered to Buyer accurate, correct and complete copies of all
available existing title insurance policies, title reports, surveys,
Environmental Reports, if any, with respect to each parcel of Real Property.
(iv)Seller has received no written or oral notice of, and has no knowledge of
any, initiated or pending condemnation or eminent domain proceedings, or
contemplated sales in lieu thereof, involving a partial or total taking of any
of the Property, nor has Seller received written or oral notice or knowledge of
any zoning or special assessment proceedings affecting the Real Property;




--------------------------------------------------------------------------------




(i)The Property. Seller has title to (or in the case of any leased or licensed
Property, has a valid leasehold interest in or valid rights to use), is the
exclusive legal and equitable owner of (or in the case of any leased or licensed
Property, is the valid licensee or valid lessee of) all of the Property, and
other than the Real Property (as to which Buyer shall look solely to the Title
Policy and not to this representation) and matters set forth in Article IV
hereof (relating to Title and Survey), Seller's title shall be free and clear of
any and all liens, security interests, mortgages, pledges, claims, options,
leases, easements, or other encumbrances or rights of third parties except only
for (1) liens for current Taxes which are not delinquent and other
constitutional or statutory inchoate liens; (2) the Permitted Exceptions;
(3) those leases for personal property described in Schedule 5.1(i) attached
hereto (the “Personal Property Leases”) and for the Tidelands Lease; and
(4) claims based upon or included in the Assumed Liabilities (such excepted
items being herein collectively referred to as “Permitted Encumbrances”). Upon
the Closing, Buyer will acquire exclusive, title or license to or a valid
leasehold interest in (as the case may be) to the Property and title to the Real
Property shall be conveyed pursuant to Special Warranty Deeds and with the Deed
Warranties (defined in Section 11.2(a) below) as provided in Section 11.2(a).
Except for any Governmental Approvals or other licenses required by any
Governmental Entity, the Property constitutes all of the assets necessary to
operate the Business in the manner presently operated by Seller and includes all
of the operating assets of Seller (excepting only the Excluded Property). The
Personal Property Leases are without default in any material respect by Seller,
and there exists no event, occurrence or condition which (with notice or lapse
of time or both) would constitute a default in any material respect by Seller
under any such Personal Property Lease and, (except as otherwise disclosed to
Buyer in writing) are without default in any material respect by any other party
thereto. Seller shall provide Buyer with a true, correct and complete copy of
each such Personal Property Lease, including all amendments and modifications
thereto;
(j)Investigations or Reviews. Except with respect to matters set forth in
notices received from the Mississippi Gaming Authorities as set forth in
Schedule 5.1(j), prior to the Effective Date, Seller has not received a notice
of any investigation or review by any court, administrative agency, regulatory
body, commission, quasi-governmental authority, gaming authority or other
governmental authority or instrumentality, including, without limitation, the
Mississippi Gaming Authorities (collectively, the “Governmental Entities” and
each a “Governmental Entity”) with respect to the Property that is pending, and
no investigation or review is threatened, nor has any Governmental Entity
indicated any intention to conduct the same;
(k)Insurance. Schedule 5.1(k) attached hereto is a correct and complete list of
all policies of fire and liability coverage and other forms of insurance
maintained by Seller relating to the Property or the Business (collectively, the
“Insurance Policies”). During the Due Diligence Period, Seller shall deliver to
Buyer accurate and complete copies of the Insurance Policies, if any, which have
not yet been delivered. To the best of Seller's knowledge, each Insurance Policy
is valid, binding, and in full force and effect. Seller is not in breach of any
Insurance Policy, and no event has occurred which, with notice or the lapse of
time, would constitute such a breach, or permit termination, modification, or
acceleration, of any Insurance Policy. Seller has not received any notice of
cancellation or non-renewal of any Insurance Policy. There is no claim under any
Insurance Policy that has been improperly filed or as to which any insurer has
questioned, disputed or denied liability. Seller has not received any notice of,
nor does Seller have any knowledge of any facts that might result in, a material
increase in the premium for any Insurance Policy;
(l)Condition. To the best of Seller's knowledge, there is no condition which
would have a material adverse effect on the Property or the Business; the
Business has been operated only in the Ordinary Course of Business; and none of
the representations or warranties of Seller and none of the information provided
by Seller to Buyer regarding the Business or the Property or contained herein or
in any exhibit or schedule hereto is false or misleading in any material respect
or omits to state a fact necessary to make the statements not misleading in any
material respect;
(m)Hazardous Waste. Except for matters on Schedule 5.1(m), to the best of
Seller's knowledge, there is no contamination, hazardous waste or toxic
substance in existence on or below the surface of the Real Property, including,
without limitation PCB's in any transformer or other equipment located in or on
the Real Property, contamination of the soil, sub-soil or ground water or any
use or storage of hazardous waste material on the Real Property, which
constitutes a violation of any law, rule or regulation or standard of any
Governmental Entity having jurisdiction thereof, and there are no underground
storage




--------------------------------------------------------------------------------




tanks on the Property. Buyer agrees that with respect to hazardous waste or
toxic substances in existence on or below the surface of the Real Property,
including, without limitation, asbestos in or on the Real Property, whether or
not it constitutes a violation or potential violation of any law, rule or
regulation or standard of any Governmental Entity having jurisdiction thereof,
Buyer accepts all of the Property in its AS-IS, WHERE-IS CONDITION. Buyer agrees
and acknowledges that Seller has no responsibility whatsoever for any remedial
work or the remediation or removal of any hazardous waste or toxic substance
regardless of whether a violation or potential violation of law exists, and that
Buyer shall not be entitled to a reduction of the Purchase Price in the amount
of any costs or expenses involved in the performance of any remedial work;
(n)Reports. Except as set forth in Schedule 5.1(n) attached hereto, to the best
of the Seller's knowledge, there exists no written or tangible report, synopsis
or summary of any investigation made with respect to any asbestos, toxic waste,
hazardous substance or any soil, surface water or groundwater contamination
present on all or any portion of the Property (whether or not prepared by
experts and whether or not in the possession of Seller) (an “Environmental
Report”);
(o)Zoning. To the best of the Seller's knowledge, the Real Property is currently
zoned to permit all of its present uses;
(p)Financial Statements. The Seller has delivered to Buyer the audited balance
sheets of the Business as of December 31, 2010 and 2009, and the related
statements of operations, changes in members' equity, and cash flows of the
Business for the fiscal years ended December 31, 2010, 2009 and 2008
(collectively, the “Financial Statements”), and has made available for
inspection by Buyer the books and records for the periods contained in the
Financial Statements and from the date of the Financial Statements until the
Closing Date. To the best of Seller's knowledge, the Financial Statements (i)
are complete and correct in all material respects, (ii) do not contain any
information which is materially false or misleading, and (iii) accurately and
fairly, in all material respects, present the financial condition the Business
as of the respective dates thereof and the results of operations, changes in
members' equity and cash flows of the Business for the periods covered thereby.
To the best of Seller's knowledge, the books and records of the Business
reviewed by Buyer prior to the execution of this Agreement were and are in all
material respects true, accurate and complete, except for certain adjustments
which have not been made to daily and monthly non-audited financial statements
such as adjustments relating to executive compensation, related party interest
and related party royalties;
(q)Brokers and Related Services. Other than any sums which may be paid by the
Seller or which the Seller may be obligated to pay (the “Related Services
Obligations”) to Persons who are individuals who provided value to the Seller in
facilitating the transactions contemplated by this Agreement, Seller has not
employed any broker, financial advisor or finder or incurred any liability for
any brokerage fees, commissions or finder's fees in connection with this
Agreement or the transactions contemplated by this Agreement. The Seller shall
indemnify and hold harmless the Buyer from and against all Related Services
Obligations;
(r)Absence of Undisclosed Liabilities. To the best of Seller's knowledge, Seller
has no material undisclosed liabilities other than (i) those set forth in the
audited balance sheet with respect to the Business as of December 31, 2010 and
(ii) current liabilities incurred in the Ordinary Course of Business since
December 31, 2010;
(s)Compliance with Laws. To the best of Seller's knowledge, no condition or
circumstance exists, that might (with or without notice or lapse of time)
constitute, or result directly or indirectly in, a default by Seller under, a
breach or violation of, or a failure of Seller to comply with, any Legal
Requirement. Seller has not received any notice from any third party regarding
any actual, alleged or potential violation of any Legal Requirement. For
purposes of this Agreement, “Legal Requirement” shall mean any federal, state,
local, municipal, foreign or other law, statute, legislation, constitution,
principle of common law, resolution, ordinance, code, order, edict, decree,
proclamation, treaty, convention, rule, regulation, permit, ruling, directive,
pronouncement, requirement (licensing or otherwise), specification,
determination, decision, judgment, opinion or interpretation that is, has been
or may in the future be issued, enacted, adopted, passed, approved, promulgated,
made, implemented or otherwise put into effect by or under the authority of any
Governmental Entity, including without limitation the Mississippi Gaming
Authorities. To the knowledge of Seller, no Governmental Authority has proposed
or is considering any Legal Requirement that may affect Seller, Seller's
properties, assets (including the Property), operations or




--------------------------------------------------------------------------------




businesses (including the Business), or Seller's rights thereto, except to the
extent that any such Legal Requirement, if adopted or otherwise put into effect,
individually or in the aggregate, will not have a material adverse effect on the
Property or the Business.
(t)No Other Agreement. Other than for sales of assets in the Ordinary Course of
Business, since December 22, 2005, neither Seller, nor any of its
representatives, has entered into any contract, agreement or undertaking with
respect to sell or other dispose of any assets of the Business (including the
Property) or capital stock of Seller, except as set forth in this Agreement.
(u)Intellectual Property.
(i)Schedule 5.1(u) lists all (i) trademark and service mark registrations and
applications, patents and patent applications, copyright registrations and web
domain URLs that are included in the Intellectual Property (“Registered IP”) and
(ii) all agreements granting any rights in any trademarks, service marks or
trade name to or from Seller that are included in the Intellectual Property
(“Trademark Licenses”);
(ii)Seller owns or possesses adequate, valid and enforceable rights to use the
Intellectual Property as currently used in the Business without material
restrictions or material conditions on use, and, to the knowledge of Seller,
there is no conflict with the rights of others in such Intellectual Property
which, individually or in the aggregate, would be reasonably likely to have a
material adverse effect on the Property or the Business;
(iii)The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material loss or
impairment of, or give rise to any right of any third Person to terminate a
material right of Seller to own or use, the Intellectual Property. No party to
any contract, agreement or undertaking related to the Intellectual Property
(including any Trademark Licenses) is (or upon Closing will be) in breach or
default, and to the knowledge of Seller, no event has occurred (or, upon Closing
will occur) which with notice or lapse of time would constitute a breach or
default or permit termination, modification or acceleration under such contract,
agreement or undertaking;
(iv)No Registered IP or other Intellectual Property owned or purported to be
owned by Seller is involved in any interference, reexamination, cancellation, or
opposition proceeding, or any currently pending or, to Seller's knowledge,
threatened suit, action, or proceeding arising out of a right or claimed right
of any Person with respect to such Intellectual Property; and
(v)Seller (A) has no knowledge that it has infringed, misappropriated, diluted
or otherwise violated any intellectual property rights of any Person, (B) has
received no written communication that Seller is using or disclosing in an
unauthorized manner, infringing, diluting, misappropriating or otherwise
violating the right or claimed right of any Person with respect to any
intellectual property right, (C) has no knowledge that any of the Intellectual
Property is being used or disclosed in an unauthorized manner, infringed,
diluted, misappropriated or otherwise violated by any person or entity, or (D)
has not entered into any agreement to indemnify any Person against any charge of
unauthorized use or disclosure, infringement, dilution, misappropriation or
other violation of any intellectual property rights
2.Buyer's Representations and Warranties. 5.2    Buyer's Representations and
Warranties Buyer hereby represents and warrants to Seller on the Effective Date
and on and as of the Closing Date as follows:
(a)Due Organization. Buyer is a corporation, duly organized, validly existing,
in good standing and duly qualified to do business under the laws of the State
of Nevada, and has all requisite corporate power and authority to enter into,
perform and carry out all of its duties and obligations in the transactions
contemplated by this Agreement;
(b)Binding Effect. This Agreement and the other documents to be delivered on the
part of Buyer pursuant hereto are (or will be when executed and delivered
pursuant hereto) legal, valid and binding obligations of Buyer enforceable in
accordance with their terms;
(c)Notices and Approvals, No Violation of Agreements. Except for the matters
specified in Section 7.2(a) (relating to Governmental Approvals) hereto: (i) no
notice to, or approval or consent of, any Governmental Entity or other Person is
required in connection with the execution, delivery and performance of this
Agreement by Buyer; and (ii) neither the execution and delivery of this
Agreement by Buyer, nor the consummation of the transactions contemplated
hereunder, nor compliance by Buyer with any of the provisions hereof, will
violate, conflict with, result in a breach of or constitute a default under or




--------------------------------------------------------------------------------




pursuant to any statute, agreement, judicial or administrative order,
injunction, award, judgment or decree to which Buyer is a party by which it is
bound, which violation, conflict, breach or default would have a material
adverse effect on the assets, business or financial condition of Buyer;
(d)Litigation. Buyer is not a party to any legal actions, or governmental
action, claims, suits, administrative or other proceedings or investigations
before or by any governmental department, commission, board, regulatory
authority, bureau or agency, whether foreign, federal, state or municipal or any
court, arbitrator or grand jury which would prevent or materially interfere with
the consummation of the transactions contemplated by this Agreement. To the best
of Buyer's knowledge, no such proceedings are threatened or contemplated by any
governmental authority or any other person or entity;
(e)Closing Funds. Buyer has or will have funds available to close this
transaction at the Closing in accordance with the terms of this Agreement; and
(f)Brokers. Buyer has not employed any broker, financial advisor or finder or
incurred any liability for any brokerage fees, commissions or finder's fees in
connection with this Agreement or the transactions contemplated by this
Agreement.
3.No Other Representations and Warranties. 5.3    No Other Representations and
Warranties Buyer and Seller make no representations and warranties except as set
forth in this Agreement.




ARTICLE VI
DISCLAIMER OF WARRANTIES; AS-IS CONVEYANCE; DUE DILIGENCE PERIOD AND INSPECTION;
RIGHT OF ENTRY


1.EXCEPT AS SET FORTH IN ARTICLE 5.1 OF THIS AGREEMENT, BUYER ACKNOWLEDGES AND
AGREES WITH SELLER THAT BUYER IS PURCHASING THE PROPERTY IN AN “AS-IS” CONDITION
“WITH ALL FAULTS” AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY OTHER WARRANTIES,
REPRESENTATIONS OR GUARANTIES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE,
OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER.
2.Buyer hereby acknowledges to and agrees with Seller that, except as set forth
in Section 5.1 of this Agreement, it shall not be entitled to, and should not,
rely on the Seller or its agents as to (i) the quality, nature, adequacy or
physical condition of the Property including, but not limited to, the hull of
the Gaming Vessel, the structural elements, foundation, roof, appurtenances,
access, landscaping, parking facilities or the electrical, mechanical, HVAC,
plumbing, sewage or utility systems, facilities or appliances at the Property,
if any; (ii) the quality, nature, adequacy or physical condition of soils,
sub-surface support or ground water at the Property; (iii) the existence,
quality, nature, adequacy or physical condition of any utilities serving the
Property, or access thereto; (iv) the development potential of the Property, its
habitability, merchantability or fitness, or the suitability or adequacy of the
Property for any particular purpose; (v) the zoning classification, use or other
legal status of the Property; (vi) the Property's, or its operations' compliance
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
setback requirements, conditions or restrictions of any Governmental Entity or
of any other Person; or (vii) the quality of any labor or materials relating in
any way to the Property or the nature, status and extent of any right of way,
lease, right of redemption, possession, lien, encumbrance, license,
reservations, covenant, condition, restriction or any other matter affecting
title to the Property.
3.BUYER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT, WITH RESPECT TO THE
PROPERTY, SELLER, EXCEPT AS SET FORTH IN SECTION 5.1 OF THIS AGREEMENT, HAS NOT,
DOES NOT AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING BUT IN NO WAY LIMITED TO, ANY
WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR
USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY OR MARKETABILITY OF THE
PROPERTY.
4.EXCEPT AS SET FORTH IN SECTIONS 5.1(m) AND 5.1(n) OF THIS AGREEMENT, BUYER
ACKNOWLEDGES TO AND AGREES WITH SELLER THAT SELLER HAS NOT, DOES NOT AND WILL
NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS INCLUDING BUT NOT LIMITED TO, THOSE PERTAINING TO THE HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE,




--------------------------------------------------------------------------------




MATERIAL OR SUBSTANCE. Without limiting the foregoing, except as set forth in
Sections 5.1(m) and (n), Seller does not make and has not made and specifically
disclaims any representation or warranty regarding the presence or absence of
any “hazardous substances,” (as hereinafter defined), at, on, under or about the
Property or the compliance or non-compliance of the Property with the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
the Superfund Amendment and Reauthorization Act, the Resource Conservation
Recovery Act, the Federal Water Pollution Control Act, the Federal Environmental
Pesticides Act, the Clean Water Act, the Clean Air Act, any Federal, State or
local so-called “Superfund” or “Superlien Statute,” or any other statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning any hazardous substances
(collectively the “Hazardous Substance Laws”). The disclaimer set forth herein
shall not be affected or limited in any way by any investigation conducted by
Seller or any contractor, agent or employee of Seller, or delivery by Seller to
Buyer of copies of any environmental study or report prepared by any
environmental testing firm on behalf of or at the direction of Seller, Buyer or
any other party. Seller has not conducted any independent investigation or
verification of the contents of any such study or report, the accuracy or
completeness of the information contained therein. For purposes of this
Agreement, “Hazardous Substance” shall mean and include those elements or
compounds which are contained in the list of Hazardous Substances adopted by the
United States Environmental Protection Agency and the list of toxic pollutants
designated by Congress or the Environmental Protection Agency or under any
Hazardous Substance Laws. Hazardous Substances shall also include petroleum
products and radon gas. Except as provided in Sections 5.1(m) and (n) of this
Agreement, Buyer further acknowledges that neither Seller, nor any broker(s),
nor any agent(s) or representative(s) of Seller has provided any representation
or warranty with respect to the existence of asbestos or other Hazardous
Substance on the Property. Buyer shall have no recourse or claim against Seller,
any broker or any agent or representative of Seller with respect to any loss or
damage claimed or suffered by any third party arising from the physical
condition of the Property, or arising from the existence of any Hazardous
Substance on the Property.
5. Buyer acknowledges to and agrees with Seller that Buyer has had and/or has
been given pursuant to this Agreement an adequate opportunity to make such
legal, factual and other inquiries, inspections and investigations as Buyer
deems necessary, desirable or appropriate with respect to the Property. Such
inquiries, inspections and investigations of Buyer include, but are not limited
to, Assumed Contracts, the physical components of all portions of the Property,
the condition of the Property, the existence of any wood destroying organisms or
mildew, mold or fungus organisms on the Property, such state of facts as an
accurate survey and inspection would show, the present and future zoning
ordinances, resolutions and regulations of the city, county and state where the
Property is located and the value and marketability of the Property. Buyer
acknowledges that Buyer's decision to purchase the Property is made in reliance
solely upon the tests, analyses, inspections and investigations that Buyer has
made, or had the right to make and opted not, or otherwise failed, to make, and,
except as set forth in Article V of this Agreement, not in reliance upon any
alleged representation made by or on behalf of Seller.
6.EXCEPT AS SET FORTH IN ARTICLE V AND SECTION 3.1(h) OF THIS AGREEMENT, Buyer
acknowledges to and agrees with Seller that Seller does not make and has not
made and specifically disclaims any representation or warranty regarding the
compliance or non-compliance of the Property with the Americans With
Disabilities Act, or any other statute, law, ordinance, code, rule, regulation,
order or decree regulating, relating to or imposing liability or standards of
conduct concerning access and accommodation for disabled persons.
7.Except to the extent otherwise provided in Article XIV, Buyer specifically
acknowledges and agrees that it hereby waives, releases and discharges any claim
it has, might have had or may have against the Seller with respect to the
physical condition of the Property, either patent or latent, its ability or
inability to obtain or maintain building permits, either temporary or final
certificates of occupancy or other licenses for the use or operation of the
Property, and/or certificates of compliance for the Property, the actual or
potential income or profits to be derived from the Property and the real estate
taxes or assessments now or hereafter payable thereon (except as provided in
Section 11.4(a) hereof), the compliance with any environmental protection,
pollution or land use laws, rules, regulations or requirements, and Buyer agrees
that it will hold Seller harmless from future environmental and Hazardous
Substance remediation costs except to the extent such remediation costs result
from matters caused by Seller.




--------------------------------------------------------------------------------




8.Buyer shall and does hereby indemnify and hold Seller harmless from and
against any and all costs, expenses, losses, claims, attorney's fees, or
liabilities (including, but not limited to, claims or mechanic's liens) incurred
or sustained by Seller, asserted against Seller, or imposed upon or occurring on
the Property as a result of Buyer's entry or acts upon the Property prior to
Closing excluding any condition existing before Buyer's entry on the Property.
Buyer shall and does hereby further indemnify and hold Seller harmless from and
against any and all costs, expenses, losses and attorney's fees incurred or
sustained by Seller as a result of personal injury or death, property damage or
claims of any nature arising from, in connection with or as a result of Buyer's
entry onto or activities upon the Property prior to Closing and will provide to
Seller a Certificate of Insurance insuring Seller upon a general liability
policy acceptable to Seller which protects Seller from the type of claims
referenced above; provided, however, that Buyer shall not be responsible for any
such damages resulting from Seller's willful misconduct or from a preexisting
condition, except that if Buyer exacerbates or aggravates any such preexisting
condition, Buyer shall be liable for a portion of such damages only to the
extent such damages directly result from such exacerbation or aggravation.




ARTICLE VII
CONDITIONS PRECEDENT TO CLOSING AND COVENANTS


1.Conditions to Closing. 7.1    Conditions to Closing
(a)Conditions to the Parties' Obligation to Effect the Closing. The respective
obligations of each party to this Agreement to effect the Closing shall be
subject to the satisfaction or waiver (as it relates to those conditions that
are legally permissible to waive) by each party prior to the Time of Possession
of the following conditions:
(i)No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any order, executive order, stay, decree,
judgment or injunction or statute, rule or regulation which is in effect
(whether temporary, preliminary or permanent) and which prevents or prohibits
the consummation of the transactions contemplated by this Agreement.
(ii)HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition laws of any other
applicable jurisdiction shall have expired or been terminated.
(iii)Governmental Consents. Buyer shall have obtained all material consents,
approvals, findings of suitability, licenses, permits, orders or authorizations
of and registrations, declarations or filings with any Governmental Entity with
jurisdiction in respect of any federal, state or local statute, ordinance, rule,
regulation, permit, consent, registration, finding of suitability, license,
judgment, order, decree, injunction or other authorization, including any
condition or limitation placed thereon, governing or relating to the current or
contemplated casino and gaming activities and operations on any of the Property
by Seller, Buyer or any of their respective Affiliates including without
limitation any approvals of the Mississippi Gaming Authorities (collectively,
the “Gaming Laws”) and the Mississippi laws relating to liquor and beer required
or necessary in connection with the transactions contemplated by this Agreement
and necessary for ownership and operation of the Property (including, without
limitation, approval, licensing or registration of Buyer and its (i) officers,
executive directors, key employees or Persons performing management functions
similar to officers, (ii) partners or members and (iii) limited partners or
members, each, as required by any Governmental Entity) shall have been obtained
and made and shall be in full force and effect. As used herein, an “Affiliate”
is any entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with a party to this
Agreement.
(b)Buyer's Conditions. The obligations of Buyer to purchase the Property and to
make the Closing Date Payment on the Closing Date are subject to the
satisfaction or waiver (as it relates to those conditions that are legally
permissible to waive) on or prior to the Time of Possession of each of the
following conditions:
(i)(A) All terms, covenants, agreements and conditions of this Agreement to be
complied with and performed by Seller on or prior to the Time of Possession,
including without limitation Sections 4.2 (Title Policy), 7.2(a) (Governmental
Approvals), 7.2(b) (Workers Adjustment and Retraining Notification Act), 7.2(c)
(Cooperation), and 11.2 (Seller's Delivery) of this Agreement, shall have been




--------------------------------------------------------------------------------




complied with and performed in all material respects, (B) except as otherwise
provided in Section 8.4(b), all of the representations and warranties of Seller
(without regard to any update pursuant to Section 8.4(a)) contained in this
Agreement shall be true and correct in all material respects at and as of the
date of this Agreement and at and as of the Time of Possession as if made at and
as of such time (except, in each case, to the extent the representation or
warranty is expressly made as of an earlier date, in which case it shall be true
and correct in all material respects as of such earlier date) and (C) all of the
representations and warranties of Seller that are qualified by materiality or
similar qualifiers (without regard to any update pursuant to Section 8.4(a))
contained in this Agreement) shall be true and correct in all respects at and as
of the date of this Agreement and at and as of the Time of Possession as if made
at and as of such time (except, in each case, to the extent the representation
or warranty is expressly made as of an earlier date, in which case it shall be
true and correct in all respects as of such earlier date). Seller shall have
delivered to Buyer a certificate, executed by an officer of Seller and dated as
of the Time of Possession, to the foregoing effect.
(ii)Seller shall have delivered to Escrow Agent the instruments, documents,
certificates, and other matters described in Section 11.2;
(iii)Since the execution of this Agreement, there shall have been no damage or
loss (other than incidental damage or loss) to the Real Property;
(iv)Seller shall not have received any written or oral notice of, and there
shall not be any, initiated or pending condemnation or eminent domain
proceedings, or contemplated sales in lieu thereof, involving a partial or total
taking of any of the Property;
(v)Buyer shall have obtained the Buyer's Liquor Licensing Approval (as defined
in Section 5.1(c));
(vi)Seller shall have delivered to Buyer, at Buyer's sole cost and expense, (i)
if requested by Buyer, an ALTA survey for all Land and for the Tidelands Lease
(such survey, form of survey certification and date of such survey to be
reasonably satisfactory to Buyer) and (ii) a title policy for all Land and for
Buyer's interest in the Tidelands Lease (such policies to be ALTA Standard
Coverage owner's or leasehold (as applicable) policies (or ALTA Extended
Coverage owner's or leasehold (as applicable) policies, if requested by Buyer),
together with copies of the underlying documents referenced in each such title
policy. The issuer, reinsurers, form of policy, endorsements, and scheduled
exceptions for each such title policy shall all be reasonably satisfactory to
Buyer. In the case where Seller possesses a valid Title Policy, the requirement
set forth herein may be satisfied, at the sole discretion and expense of Buyer,
by the obtaining of an endorsement to such Title Policy dating down the coverage
thereunder to the date of the Closing; and
(vii)There shall not have occurred any event, change or effect that, when taken
individually or together with any other event, change or effect, constitutes a
Material Adverse Change in the physical condition of the Property or in the
operation of the Business. As used herein, “Material Adverse Change” means (a)
physical damage or environmental damage to the Property which results in a
decline in the total fair market value of the Property of at least five percent
(5%); or (b) a decline in the operating results of the Business such that the
EBITDA on an annualized basis shall have been reduced by at least five percent
(5%) from where it was last year for the same time period. In the event of a
Material Adverse Change, Buyer may terminate this Agreement, in which case Buyer
shall be entitled to receive and retain the Deposit and all interest earned
thereon.
(viii)Seller shall have prepared and delivered to Buyer the financial statements
of the Business for the periods reasonably requested by Buyer, together with all
consents, management representation letters, engagement letters and similar
documentation reasonably requested by Buyer or Buyer's auditors in connection
with Buyer's review of such financial statements.
(ix)Seller shall have applied for, obtained and assigned to Buyer, all building,
construction, environmental and related regulatory and governmental permits
mutually agreed upon by Buyer and Seller to be necessary for the construction of
the Capital Projects (as defined below in Section 12.7) (the “Capital Projects
Permits”).
(c)Seller's Conditions. The obligation of Seller to deliver the Property to
Buyer at the Time of Possession is subject to the satisfaction or waiver (as it
relates to those conditions that are legally permissible to waive) on or prior
to the Time of Possession of each of the following conditions:
(i)(A) All the terms, covenants, agreements and conditions of this Agreement to




--------------------------------------------------------------------------------




be complied with and performed by Buyer on or prior to the Time of Possession
shall have been complied with and performed in all material respects, (B) except
as otherwise provided in Section 8.4(b), all of the representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects at and as of the date of this Agreement and at and as of the
Time of Possession as if made at and as of such time (except, in each case, to
the extent the representation or warranty is expressly made as of an earlier
date, in which case it shall be true and correct in all material respects as of
such earlier date) and (C) all of the representations and warranties of Buyer
that are qualified by materiality or similar qualifiers shall be true and
correct in all respects at and as of the date of this Agreement and at and as of
the Time of Possession as if made at and as of such time (except, in each case,
to the extent the representation or warranty is expressly made as of an earlier
date, in which case it shall be true and correct in all respects as of such
earlier date). Buyer shall have delivered to Seller a certificate, executed by
an officer of Buyer and dated as of the Time of Possession, to the foregoing
effect;
(ii)Buyer shall have deposited the Deposit and the Closing Date Payment into
Escrow with Escrow Agent as set forth in Article II and in Section 11.3(a)
hereof; and
(iii)Buyer shall have delivered to Escrow Agent the instruments, documents,
certificates, and other matters described in Section 11.3.
2.Covenants. 7.2    Covenants
(a)Governmental Approvals.
(i)Buyer and Seller shall use their respective reasonable best efforts to as
promptly as practicable, take, or cause to be taken, all appropriate action, and
do or cause to be done, all things necessary, under applicable law or otherwise
to consummate and make effective the transactions governed by this Agreement.
(ii)Buyer shall use its reasonable best efforts to (y) obtain from any
Governmental Entities any consents, licenses, permits, orders, waivers,
variances, exemptions, approvals, licenses, authorizations or orders (including,
without limitation, any licenses from and/or findings of suitability, as
applicable, by any Governmental Entities, and including the Buyer's Liquor
Licensing Approval) required (A) to be obtained or made by Buyer or any of their
Affiliates or any of their respective representatives and (B) to avoid any
action or proceeding by any Governmental Entity (including, without limitation,
those in connection with the HSR Act and antitrust and competition laws of any
other applicable jurisdiction), in connection with the authorization, execution
and delivery of this Agreement and the consummation of the transactions governed
herein, and (z) make all necessary filings, and thereafter make any other
required submissions with respect to this Agreement, as required under (A) the
HSR Act and antitrust and competition laws of any other applicable jurisdiction,
(B) the Gaming Laws and Mississippi laws relating to liquor and beer, and (C)
any other applicable law (collectively, the “Governmental Approvals”), and to
comply with the terms and conditions of all such Governmental Approvals. Buyer
shall pay all filing fees or other costs associated with the HSR Act filing
(including the cost of any filing required of Seller) and the other Governmental
Approvals, provided that Seller shall bear its own costs of copying or providing
information to be used in making the HSR Act filing and/or otherwise obtaining
the Governmental Approvals.
(iii)Seller shall use its reasonable best efforts to as promptly as possible,
upon the request and direction of Buyer, assist Buyer and cooperate with Buyer
in Buyer's efforts to obtain the Governmental Approvals as set forth in the
preceding subparagraph (ii) including, at Buyer's request, providing information
to Buyer to be used in seeking the Governmental Approvals in a manner consistent
with this Agreement including the provisions of subparagraph (iv) immediately
below.
(iv)The Buyer and its respective representatives and Affiliates shall file
within twenty (20) calendar days after the end of the Due Diligence Period
(defined below), all required initial applications and documents in connection
with obtaining the Governmental Approvals (including without limitation under
applicable Gaming Laws, Mississippi laws relating to liquor and beer and the HSR
Act) and shall act diligently and promptly to pursue the Governmental Approvals.
Seller shall cooperate with the Buyer in connection with the making of all
filings referenced in the preceding sentence, including providing copies of all
such documents to the Buyer and its advisors prior to filing (provided, that
each party may, as it deems reasonably advisable and necessary, redact any
competitively sensitive information provided to any party under this
Section 7.2(a)(iv) or any information that is not pertinent to the subject
matter of the filing or submission, including personal information of individual
applicants), and consider and include in




--------------------------------------------------------------------------------




good faith all additions, deletions or changes suggested in connection
therewith.
(v)Buyer shall use reasonable best efforts to schedule and attend any hearings
or meetings with Governmental Entities to obtain the Governmental Approvals as
promptly as possible. Seller shall attend all such hearings or meetings as the
Buyer shall request of Seller. Seller or its advisors shall have the right to
attend all such hearings or meetings regardless of whether Buyer has requested
Seller's attendance. Buyer shall have the right to review in advance (for a
period not to exceed three (3) business days) and, to the extent practicable,
each will consult the other on, in each case, subject to applicable laws
relating to the exchange of information (including, without limitation,
antitrust laws and Gaming Laws), all the information relating to Buyer or
Seller, as the case may be, and any of their respective Affiliates or
representatives which appear in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions governed by this Agreement. Without limiting the foregoing, each of
Buyer and Seller will notify the other promptly of the receipt of comments or
requests from Governmental Entities relating to Governmental Approvals, and will
supply the other with copies of all correspondence between the notifying party
or any of its representatives and Governmental Entities with respect to
Governmental Approvals. Anything in this Agreement to the contrary
notwithstanding, Buyer shall have no obligation to provide to Seller copies of
any of Buyer's gaming applications.
(vi)Without limiting the provisions of Section 7.2(a)(i) through (v) Buyer and
Seller shall:
(A)each use its reasonable best efforts to avoid the entry of, or to have
vacated or terminated, any decree, order or judgment that would restrain,
prevent or delay the Closing, on or before six (6) months following the
Effective Date (the “Outside Time Limit”), including defending through
litigation on the merits any claim asserted in any court by any individual,
corporation, limited liability company, partnership, association, trust,
unincorporated organization, joint venture, estate, other entity or “group” (as
defined in Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as
amended) (“Person”); and
(B)each use its reasonable best efforts to avoid or eliminate any impediment
under any antitrust, competition or trade regulation law that may be asserted by
any Governmental Entity with respect to the Closing so as to enable the Closing
to occur as soon as reasonably possible (and in any event no later than the
Outside Time Limit), including implementing, contesting or resisting any
litigation before any court or quasi-judicial administrative tribunal seeking to
restrain or enjoin the Closing; provided, however, that nothing in this
Agreement shall require Buyer or any of its Affiliates to commit to any
divestitures, licenses or hold separate or similar arrangements with respect to
its, or their respective assets or conduct of business arrangements, whether as
a condition to obtaining any approval from a Governmental Entity or any other
Person or for any other reason.
(vii)Buyer and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions governed by this Agreement which causes
such party to reasonably believe that there is a reasonable likelihood that such
consent or approval from such Governmental Entity will not be obtained or that
the receipt of any such approval will be materially delayed. Buyer and Seller
each shall use its reasonable best efforts to take, or cause to be taken, all
actions reasonably necessary to defend any lawsuits or other legal proceedings
challenging this Agreement or the consummation of the transactions contemplated
by this Agreement, including seeking to prevent the entry by any Governmental
Entity of any decree, injunction or other order challenging this Agreement or
the consummation of the transactions contemplated by this Agreement, appealing
as promptly as possible any such decree, injunction or other order and having
any such decree, injunction or other order vacated or reversed.
(viii)From the date of this Agreement until the Closing, each party shall
promptly notify the other party in writing of any pending or, to the knowledge
of Buyer or Seller, as appropriate, threatened action, suit, arbitration or
other proceeding or investigation by any Governmental Entity or any other Person
(i) challenging or seeking damages in connection with the Closing or any other
transaction contemplated by this Agreement or (ii) seeking to restrain or
prohibit the consummation of the Closing.
(ix)From the date of this Agreement until the Closing, Seller shall at its own
cost and expense, diligently and expeditiously pursue obtaining the Capital
Projects Permits with the assistance of Buyer and its engineering staff and
consultants (the “Capital Projects Permits Costs”), which costs Buyer shall
reimburse to Seller at the time that all of the Capital Projects Permits are
obtained or upon the




--------------------------------------------------------------------------------




earlier termination, by Buyer or Seller, of any agreement for the obtaining of
the Capital Projects Permits. In addition, Buyer agrees to pay at such time, the
unpaid balance of any Capital Projects Permits Costs which Seller is able to
defer, directly to the consultants performing the work, to the extent such costs
are approved in advance by Buyer
(b)Workers Adjustment and Retraining Notification Act. Due to the provisions of
Section 3.7, the parties acknowledge and agree that no notification is required
by Seller under the Worker Adjustment and Retraining Notification Act (29 U.S.C.
§2102 et seq.) or any similar state law, rule or regulation (collectively, “WARN
Act”), if applicable, relating to any termination of any of the employees from
employment with Seller occurring at or prior to the Time of Possession, whether
or not in connection with the transactions contemplated hereby. Buyer shall be
solely responsible for providing notice, if necessary, of any “plant closing” or
“mass layoff” (as defined in the WARN Act) occurring after the Time of
Possession.
(c)Cooperation. Each party shall make or file all other required notifications
and use all reasonable effort to obtain all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Entities
which must be obtained by such party in order to consummate the transactions
contemplated hereby. Each party shall render the other its full and complete
cooperation in giving such notices or obtaining such consents, approvals and
authorizations; provided, however, that neither party shall be required to incur
any cost or expense in giving notice or obtaining any consent, approval or
authorization which the other party is required to give or obtain pursuant to
the terms hereof. Each party covenants and agrees promptly to furnish to the
other all information and data in the furnishing party's possession requested in
writing by the requesting party which is reasonable and necessary in order to
assist the requesting party to give the necessary notices or secure any permits,
licenses and approvals required in connection with the Business.
(d)State Unemployment Tax Experience Rating. At the option of Buyer, the Seller,
if permitted by Mississippi law, shall transfer to Buyer on or after the Time of
Possession the Mississippi unemployment tax experience rating of the Business
(if any) and any unemployment tax reserve balance with the State of Mississippi
(if any). In the event Buyer elects to have such experience rating so
transferred, Seller shall cooperate and assist Buyer in accomplishing such
transfer.
(e)Access to Information. Seller shall, during the period from the date hereof
to the Closing, furnish promptly to Buyer (i) copies of monthly financial
reports and development reports, (ii) the Financial Statements and (iii) all
other information concerning the Business, as Buyer may reasonably request.
Buyer will hold any such information furnished to it by Seller, which is
nonpublic, in confidence in accordance with the Confidentiality Agreement dated
February 1, 2010 between Buyer and Seller (the “Confidentiality Agreement”). No
information or knowledge obtained in any investigation pursuant to this
Section 7.2(e) shall affect or be deemed to modify or limit any of the
representations, warranties, covenants or agreements contained in this Agreement
or the conditions to the obligations of the parties to consummate the
transactions contemplated herein.
Following the Time of Possession, upon reasonable notice, Buyer shall provide
Seller with reasonable access and duplicating rights, subject to the terms of
the Confidentiality Agreement, during normal business hours, to all of Buyer's
personnel, Property, Assumed Contracts, books and records related to Seller
(other than the Excluded Property) and shall cooperate with Seller, subject to
the terms of Article XIV, as reasonably necessary for Seller to pursue or
defend, as required or permitted by this Agreement, any third party suit, claim,
action, proceeding or investigation relating to the claims in connection with
this Agreement and the transactions contemplated hereby, including, without
limitation, any suit, claim, action, proceeding or investigation related to the
Excluded Property. Notwithstanding the foregoing, Buyer shall not be required to
provide any information which (i) it reasonably believes it may not provide to
Seller and its representatives by reason of applicable law or by a
confidentiality agreement with a third party, or (ii) constitutes information
protected by the attorney/client and/or attorney work product privilege. If any
material is withheld by Buyer pursuant to the immediately preceding sentence,
Buyer shall inform Sellers as to the general nature of the material which is
being withheld.
(f)Publicity. Buyer shall be solely responsible for all press releases, public
disclosures and public statements with respect to any of the transactions
contemplated hereby; provided, however, that Buyer shall consult with Seller
before issuing same and all such press releases, disclosures and statements
shall be jointly approved by Buyer and Seller with both Seller's




--------------------------------------------------------------------------------




and Buyer's approval not to be unreasonably withheld, conditioned or delayed;
provided further, however, that Seller shall not object to any information in a
press release, disclosure or statement which Buyer is required under the law to
disclose to the public (including without limitation the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, and any Gaming
Laws) or any listing agreement with the New York Stock Exchange.
Notwithstanding anything to the contrary herein, Buyer and any of its Affiliates
may make any public statement in response to specific questions by the press,
analysts, investors or those attending industry conferences or financial analyst
conference calls, so long as any such statements are not inconsistent with
previous press releases, public disclosures or public statements made by Buyer
and do not reveal non-public information regarding Buyer or Seller.
(g)IP Chip Redemption. Subject to Buyer's option to retain the IP Chips pursuant
to Section 1.3(k), within fifteen (15) calendar days prior to the Closing,
Seller shall file a plan (the “Plan”) for the redemption and disposal by IPM of
the IP Chips. Such Plan shall provide for the retention by IPM at Closing of all
IP Chips, and shall include the form of publication notice and the terms of
publication, shall be approved by Buyer and shall comply with the provisions of
Section 1.3(k) hereof. Buyer and Seller shall implement the Plan as approved. If
Buyer does not elect to exercise its option pursuant to Section 1.3(k), Buyer
agrees to redeem and deliver to IPM, subject to the Plan all IP Chips presented
to it at the Hotel/Casino, and IPM shall reimburse Buyer for all IP Chips so
redeemed and delivered to IPM. Thirty (30) calendar days, sixty (60) calendar
days, ninety (90) calendar days and one hundred twenty (120) calendar days
following the Closing, Buyer shall provide IPM with an accounting showing the
dollar amount of IP Chips that Buyer has redeemed. Within ten (10) calendar days
following receipt by IPM of each such accounting, IPM shall pay Buyer the amount
shown to be due in such accounting. If Buyer does not elect to retain the IP
Chips, nothing in this Section 1.3(k) shall be deemed to constitute Buyer's
assumption of any liability associated with the IP Chips, and IPM expressly
acknowledges that all such liabilities are its sole and absolute responsibility.




ARTICLE VIII
CONDUCT OF BUSINESS


1.Conduct of Business. 8.1    Conduct of Business Seller covenants and agrees
that, after the Effective Date and prior to Closing (unless Buyer consents in
writing otherwise):
(a)Seller will conduct its Business in the regular and Ordinary Course of
Business, pay its debts and Taxes when due, pay or perform its other obligations
when due and will use all reasonable efforts to preserve its relationships with
suppliers, customers and others having relationships with Seller pertaining to
the Business;
(b)Seller will not incur any material liabilities, except in the Ordinary Course
of Business;
(c)Seller will make such repairs and replacements and perform such maintenance
operations as are necessary to maintain and keep the Property in substantially
the same repair, working order and condition as such Property is in on the date
hereof (reasonable wear and tear and damage from fire or other casualty
excepted). Without Buyer's consent, except as set forth in Schedule 8.1(c),
Seller will not commit to make any capital expenditure for any capital
improvement relating to the Property which would be required to be paid or
assumed by Buyer at or after the Time of Possession, which has not been
scheduled and as to which Buyer has not consented in writing, except that no
consent of Buyer shall be required for expenditures related to new slot
machines, slot machine manufacturer participation agreements, player tracking
programs, room remodeling and renovations, room corridor renovations, elevator
lobby remodeling and renovations, room closet door installations, barge hull
remediation (including re-plating), dredging, welding, the repair or replacement
of EIFS, and air conditioning upgrades and renovations (the portion of the cost
of which has become due as of the Time of Possession, shall be paid by Seller).
In the event that Buyer makes a written request to Seller to change an ongoing
or proposed capital improvement in a manner that would increase the cost, or in
the event Buyer's consent to a capital improvement is conditioned in writing by
Buyer upon a change which would increase the cost, then Seller may elect to
incorporate the Buyer's suggested change, and Buyer shall within ten (10)
calendar days following a demand




--------------------------------------------------------------------------------




by Seller, pay to Seller in immediately available funds the increase in cost due
to the change (the “Cost Increase”), which shall be non-refundable and which
shall increase the Purchase Price by the amount of the Cost Increase and shall
be credited against the Purchase Price at Closing;
(d)Seller will not voluntarily sell or otherwise dispose of (i) any Real
Property; or (ii) any other of the Property, except in the Ordinary Course of
Business as previously conducted. To the extent Seller sells or disposes of any
Property other than Real Property, Seller shall replace same with a similar item
or a suitable alternative therefor;
(e)Seller will maintain in full force and effect its existing insurance covering
the improvements on the Property and the contents thereof. Seller shall request
any consents necessary to transfer the insurance policies listed in Schedules
1.2(i) and 1.2(j) to Buyer. At the request of Buyer and at Buyer's sole cost and
expense (which shall be paid or secured in advance to the reasonable
satisfaction of Seller), the amount of insurance against fire and other
casualties which, at the date of this Agreement, Seller carries on the Real
Property, shall be increased (at Buyer's expense) by such amount or amounts as
Buyer shall reasonably specify to Seller in writing;
(f)Seller will not breach, amend, terminate (other than for cause or in the
Ordinary Course of Business) or waive any rights under any Assumed Contract to
be assigned to and assumed by Buyer hereunder;
(g)Unless otherwise permitted by Section 8.1(c), without Buyer's consent, which
shall not be unreasonably withheld, Seller will not, after the end of the Due
Diligence Period, enter into any contract, or series of related contracts that
would be Assumed Contracts hereunder, except in the Ordinary Course of Business
and all such contracts shall expressly permit assignment by Seller to Buyer at
the Time of Possession or condition such assignment on the payment, directly or
indirectly, of additional consideration;
(h)Unless diligently contested in good faith (and then such contest shall only
be pursued so as to not delay the Closing), Seller shall promptly comply with
any and all notices of violation of laws, federal, state, municipal or county
ordinances, regulations, orders or requirements of departments of housing,
building, fire, or other federal, state, municipal or county departments or
other governmental authorities having jurisdiction over the Property or the use
of operation thereof;
(i)Seller shall promptly disclose in writing to Buyer any change in any facts or
circumstances which would make any of the representations or warranties of
Seller inaccurate, incomplete or misleading to the detriment of Buyer;
(j)From the date hereof through and including the Closing, except as expressly
provided herein or with Buyer's written consent, Seller shall not (i) mortgage,
pledge, or subject to lien, encumbrance or charge any of the Property; (ii) sell
or transfer any of the Property; (iii) permit any damage, destruction or loss
(whether or not covered by insurance) which would materially and adversely
affect the Property; or (iv) waive any material rights with respect to the
Property;
(k)All Tax Returns of Seller required by law to be filed will be duly filed on a
timely basis (subject to timely and properly filed extensions), and all Taxes of
Seller which are due and payable will be paid on a timely basis;
(l)Other than (i) for customary review and wage increases for Seller's employees
consistent with historical practices of Seller, and (ii) for commitments which
arise by Seller's hiring of employees in the Ordinary Course of Business, Seller
shall not adopt or amend any new bonus, profit sharing, compensation, stock
option, pension, retirement, deferred compensation, employment or other employee
benefit plan, agreement, trust plan fund or other arrangement for the benefit or
welfare of any employee or increase in any manner the compensation or fringe
benefits of any employee or pay any benefit not required by any existing plan,
current practice or arrangement;
(m)Seller shall not make any representation to any employee of Seller that is
inconsistent with or contrary to the provisions of this Agreement;
(n)Seller shall not close, shut down, or otherwise eliminate any part of the
Business, except for such closures, shutdowns or eliminations which are (i)
required by action, order, writ, injunction, judgment or decree or otherwise
required by applicable law, (ii) due to acts of God or other force majeure
events, or (iii) temporary closures in the Ordinary Course of Business by reason
of lack of business;
(o)Seller shall not make any material changes to advertising or marketing plans
of the Business;




--------------------------------------------------------------------------------




(p)Seller shall not terminate any employees (other than in the Ordinary Course
of Business);
(q)Seller shall not violate any material Legal Requirement applicable to Seller
or the Business;
(r)Seller shall not, without disclosing to and first obtaining the consent of
Buyer, take any action that would make any of its representations and warranties
contained in this Agreement untrue or incorrect in any material respect or
prevent it from performing or cause it not to perform its covenants hereunder;
and
(s)Seller shall not enter into any contract, agreement or undertaking to take
any of the actions described in Section 8.1(b), (d), (f), (g), (j), (l), (m),
(n), (o), (p), (q) and (r) above.
2.Payment of Liabilities. 8.2    Payment of Liabilities Except for the Assumed
Liabilities, all non-contingent outstanding liabilities of the Business which
are known to Seller and which are due and payable at or prior to the Time of
Possession, including without limitation any delinquent Taxes, shall be paid in
full by Seller on or before the Time of Possession.
3.No Solicitation of Competing Transaction. 8.3    No Solicitation of Competing
Transaction Seller shall immediately cease, and shall cause it representatives
to immediately cease, any and all existing activities, discussions or
negotiations with any persons conducted heretofore with respect to any Competing
Transaction (as hereinafter defined). At all times during the period commencing
with the Effective Date and continuing until the earlier of (a) the Closing, or
(b) the termination of this Agreement pursuant to its terms, Seller shall not,
and Seller shall cause its representatives not to, directly or indirectly, (i)
initiate, solicit or encourage (including by way of furnishing information
regarding the Business or the Property or the Assumed Liabilities) any
inquiries, or make any statements to third parties which may reasonably be
expected to lead to any proposal concerning the sale of Seller, the Business or
the Property or the Assumed Liabilities (whether by way of merger, purchase of
equity, purchase of assets or otherwise) (a “Competing Transaction”); or (ii)
hold any discussions or enter into any agreements with, or provide any
information or respond to, any third party concerning a proposed Competing
Transaction or cooperate in any way with, agree to, assist or participate in,
solicit, consider, entertain, facilitate or encourage any effort or attempt by
any third party to do or seek any of the foregoing. If at any time prior to the
earlier of (x) the Closing or (y) the termination of this Agreement pursuant to
its terms, Seller is approached in any manner by a third party concerning a
Competing Transaction (a “Competing Party”), Seller shall promptly inform Buyer
regarding such contact and furnish Buyer with a copy of any inquiry or proposal,
or, if not in writing, a description thereof, including the name of such
Competing Party, and Seller shall keep Buyer informed of the status and details
of any future notices, requests, correspondence or communications related
thereto.
4.Updates by Seller. 8.4    Updates by Seller
(a)From the Effective Date to the Closing, Seller shall give prompt notice in
writing to Buyer of:
(i)the discovery by Seller of any event, condition, fact or circumstance that
occurred or existed on or prior to the Effective Date and that caused or
constitutes or that is reasonably likely to cause or constitute information
contrary to any representation or warranty made by Seller in this Agreement; and
(ii)any event, condition, fact or circumstance that first occurs, arises or
exists after the Effective Date and that would cause or constitute information
contrary to any representation or warranty made by Seller in this Agreement (as
to which Seller had no knowledge or notice as of the Effective Date) if (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance, or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or prior to the Effective Date;
(b)Prior to the end of the Due Diligence Period (i) the parties shall have the
right to examine the books and records of the Company in the various departments
of the Company for the purpose of establishing the accuracy of the schedules and
exhibits and (ii) the Seller shall prepare a set of schedules and exhibits (the
“Jointly-Approved Schedules and Exhibits”) which is accurate as of that time and
which shall be approved in writing by both the Buyer and Seller. This Agreement
shall be deemed amended to conform to such Jointly-Approved Schedules and
Exhibits. In the event that the parties do not agree to such Jointly-Approved
Schedules and Exhibits during the Due Diligence Period, Buyer or Seller shall
have




--------------------------------------------------------------------------------




the right to terminate this Agreement, in which event the Deposit and all
interest earned thereon shall be returned to Buyer. In addition, within
twenty-four (24) hours prior to the Time of Possession, the parties shall
jointly approve updates to the following schedules and exhibits (the “Updated
Schedules and Exhibits”): Schedules 3.1(a), 3.1(f), 3.1(i), 3.4, 5.1(c), 5.1(f),
8.1(c), 11.4(e)(iii), and 11.4(e)(iv). This Agreement shall be deemed amended to
conform to such Updated Scheduled and Exhibits.
(c)If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 8.4(a) requires any material change in the
schedules and exhibits to this Agreement, or if any such event, condition, fact
or circumstance would require such a change assuming such schedules and exhibits
were dated as of the date of the occurrence, existence or discovery of such
event, condition, fact or circumstance, then Seller shall promptly deliver to
Buyer, for Buyer's approval, a proposed update to such schedules and exhibits
specifying such change, and approval of such schedules and exhibits by Buyer
shall not be unreasonably withheld. This Agreement shall be deemed amended to
conform to such updated schedules and exhibits as are approved by Buyer and
Seller.
(d)The Jointly-Approved Schedules and Exhibits and the Updated Scheduled and
Exhibits, as well as any update specifying an item to be disclosed solely
pursuant to Section 8.4(a) shall be deemed to supplement and amend such
schedules and exhibits for the purpose of determining the accuracy of any
representations and warranties made by Seller for the purpose of Section 14.1.
(e)The accuracy and content of (1) the Jointly-Approved Schedules and Exhibits
shall be deemed conclusive at the end of the Due Diligence Period, (2) any
update specifying an item to be disclosed solely pursuant to Section 8.4(a)
shall be deemed conclusive at the time of such update, and (3) the Updated
Schedules and Exhibits shall be deemed conclusive at the Time of Possession.




ARTICLE IX
DAMAGE, DESTRUCTION AND CONDEMNATION


1.In the event that all or any substantial portion of the Real Property shall be
taken in condemnation or under the right of eminent domain before the Time of
Possession, Buyer may, at its option, either (i) terminate this Agreement by
delivering written notice thereof to Seller and receive an immediate refund of
the Deposit and all interest earned thereon, or (ii) proceed to close the
transaction contemplated herein pursuant to the terms hereof, in which event
Seller shall deliver to Buyer at the Closing, or as soon thereafter as received,
any proceeds actually received by Seller that are attributable to the Real
Property taken by such condemnation or eminent domain proceeding, shall assign
to Buyer any right it may have to receive proceeds that are attributable to the
Real Property taken by such condemnation or eminent domain proceeding, and there
shall be no reduction in the Purchase Price. For the purposes of this provision,
a “substantial portion” of the Real Property shall be deemed to include any
taking equal to or greater than 5% of the gross number of square feet of the
Real Property.
2.In the event that all or any substantial portion of the Real Property shall be
damaged or destroyed by fire or other casualty (a “Material Loss to the Real
Property”) after the Effective Date and before the Time of Possession, Buyer
may, at its option, either (i) terminate this Agreement by written notice
thereof to Seller and receive an immediate refund of the Deposit and all
interest earned thereon, or (ii) proceed to close the transaction contemplated
herein pursuant to the terms hereof, in which event Seller shall deliver to
Buyer at the Closing, or as soon thereafter as received, any insurance proceeds
actually received by Seller that are attributable to the Real Property damaged
by such casualty, shall assign to Buyer any right it may have to receive
insurance proceeds that are attributable to the Real Property damaged by such
casualty, and there shall be no reduction in the Purchase Price. For the
purposes of this provision, a “substantial portion” of the Real Property shall
be deemed to include any casualty loss affecting a portion of the Real Property
equal to or greater than 5% of the gross number of the square feet contained in
the buildings and other improvements that are situated on the Real Property.
3.In the event that less than a substantial portion of the Real Property shall
be damaged or destroyed by a casualty or taken in condemnation or under the
right of eminent domain before the Time of Possession, or in the event the
circumstances specified in Sections 9.1 or 9.2 above are applicable, and Buyer
fails to give Seller proper notice of termination, then the parties shall
proceed to close this transaction and any proceeds actually received by Seller
attributable to the Real Property from such casualty,




--------------------------------------------------------------------------------




condemnation or eminent domain shall be delivered or assigned to Buyer at
Closing or as soon thereafter as available, and there shall be no reduction in
the Purchase Price.




ARTICLE X
TERMINATION; REMEDIES


1.Termination. 10.1    Termination This Agreement may be terminated by:
(a)Buyer in its sole discretion, at any time prior to the day that is forty-five
(45) calendar days following the first Monday after the Effective Date (the “Due
Diligence Period”), in which case Buyer shall not be obligated to make the
Deposit;
(b)The mutual written consent of Seller and Buyer at any time prior to the
Closing, in which case, unless the parties agree otherwise, Buyer shall be
entitled to receive and retain the Deposit and all interest earned thereon;
(c)Seller, at any time prior to the Closing, if (i) Buyer has breached any
representation, warranty, covenant or agreement on the part of Buyer set forth
in this Agreement which (1) would result in a failure of a condition set forth
in Section 7.1(c) hereof and (2) has not been cured in all material respects
within thirty (30) calendar days after receipt of written notice thereof from
Seller; provided, however, that Seller's right to terminate this Agreement under
this Section 10.1(c) shall not be available if, at the time of such intended
termination, Buyer has the right to terminate this Agreement under Section
10.1(h) hereof; or (ii) Buyer fails to timely deliver the balance of the Closing
Date Payment and other funds referenced in Section 11.3(a) on or before twelve
o'clock noon (Las Vegas time) on the Closing Date, as provided in Section 11.3.
If termination occurs pursuant to this Section 10.1(c), Seller shall be entitled
to and Seller's sole remedy shall be to receive and retain the Deposit and all
interest earned thereon, plus the costs of the Survey and Phase I (defined
below), if not previously paid by Buyer, as liquidated damages per Section
10.3(b);
(d)Seller or Buyer, at any time prior to the Closing, if the transactions
contemplated hereby shall not have been consummated on or prior to the Outside
Time Limit, in which case Seller shall be entitled to receive and retain the
Deposit and all interest earned thereon unless the failure to consummate the
transactions contemplated hereby prior to the Outside Time Limit is due to an
uncured Seller's default, in which event each of Buyer and Seller shall be
entitled to receive and retain fifty percent (50%) of the Deposit and all
interest earned thereon; provided, however, that the right to terminate this
Agreement under this Section 10.1(d) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of such action;
(e)Seller, at any time prior to the Closing, if any Governmental Approvals
expressly require Seller to perform acts or do or refrain from doing anything
that Seller would be unable to do without causing a change that is reasonably
likely to be materially adverse to the properties, assets (including the
Property), liabilities (including the Assumed Liabilities) of Seller or the
Business taken as a whole, in which case each of Buyer and Seller shall be
entitled to receive and retain fifty percent (50%) of the Deposit and all
interest earned thereon; provided, however, that the right to terminate this
Agreement under this Section 10.1(e) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of such action;
(f)Seller or Buyer at any time prior to the Closing, if any Governmental Entity
has made a final non-appealable written determination that such Governmental
Entity will not issue to Buyer any required Governmental Approvals, in which
case each of Buyer and Seller shall be entitled to receive and retain fifty
percent (50%) of the Deposit and all interest earned thereon; provided, however,
that the right to terminate this Agreement under this Section 10.1(f) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement has been the primary cause of such action;
(g)Seller or Buyer, at any time prior to the Closing, if a court of competent
jurisdiction or other Governmental Entity shall have issued a non-appealable
final order, decree or ruling or taken any other non-appealable final action, in
each case, having the effect of permanently restraining, enjoining or otherwise
prohibiting the Closing and one or more of the transactions contemplated hereby,
in which case each of Buyer and Seller shall be entitled to receive and retain
fifty percent (50%) of the Deposit and all interest earned thereon; provided,
however, that the right to terminate this Agreement under this Section 10.1




--------------------------------------------------------------------------------




(g) shall not be available to any party whose failure to fulfill any obligation
under this Agreement has been the primary cause of such action;
(h)Buyer, at any time prior to the Closing, if Seller has breached any
representation, warranty, covenant or agreement on the part of Seller set forth
in this Agreement which (i) would result in a failure of a condition set forth
in Section 7.1(b) hereof and (ii) is not cured in all material respects within
thirty (30) calendar days after receipt of written notice thereof from Buyer, in
which case Buyer shall be entitled to receive and retain the Deposit and all
interest earned thereon; provided, however, that Buyer's right to terminate this
Agreement under this Section 10.1(h) shall not be available if, at the time of
such intended termination, Seller has the right to terminate this Agreement
under Sections 10.1(c) hereof;
(i)Buyer, at any time prior to the Closing, in the event that a substantial
portion of the Real Property is taken in condemnation or under the right of
eminent domain prior to the Time of Possession, or a Material Loss to the Real
Property occurs prior to the Time of Possession, in which case Buyer shall be
entitled to receive and retain the Deposit and all interest earned thereon;
provided, however, that the termination right set forth in this Section 10.1(i)
is subject to the terms and conditions set forth in Article IX hereof;
(j)Buyer or Seller, in accordance with the provisions of Section 8.4(b) hereof,
in which case Buyer shall be entitled to receive and retain the Deposit and all
interest earned thereon;
(k)Buyer, at any time prior to the Closing, if any event, condition, fact or
circumstance is required to be disclosed by Seller pursuant to Section 8.4(a),
in which case Buyer shall be entitled to receive and retain the Deposit and all
interest earned thereon;
(l)Buyer, at any time prior to the Closing, in accordance with the provisions of
Section 4.1 hereof, in which case Buyer shall be entitled to receive and retain
the Deposit and all interest earned thereon; provided, however, that the
termination right set forth in this Section 10.1(l) is subject to the terms and
conditions set forth in Section 4.1 hereof; or
(m)Buyer, at any time prior to the Closing, in the event a Material Adverse
Change occurs, in which case Buyer shall be entitled to receive and retain the
Deposit and all interest earned thereon.
(n)Buyer, if as of the Outside Time Limit or earlier termination of this
Agreement, Seller has failed to obtain the Capital Projects Permits as set forth
in Sections 7.1(b)(ix) and 7.2(a)(ix), in which case Buyer shall be entitled to
receive and retain the Deposit and all interest earned thereon.
2.Effect of Termination. 10.2    Effect of Termination
(a)Liability. In the event of termination of this Agreement, this Agreement
shall become void and have no effect, without any liability on the part of any
party or its members, directors, officers or stockholders, other than (i) the
obligations set forth in this Article X and Sections 16.8 and 16.10, (ii) any
obligation to require the disbursement of the Deposit and all interest earned
thereon as provided in Section 10.1 above, and (iii) the Indemnity Cap provided
in Section 14.1(c).
(b)Fees and Expenses. Except as otherwise expressly provided in this Agreement,
all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated; provided, however, that the
cost of the Survey and of any environmental Phase I report (the “Phase I”) shall
be paid by Buyer in any event, or reimbursed by Buyer to Seller, if applicable.
3.Breach; Liquidated Damages. 10.3    Breach; Liquidated Damages
(a)If Seller terminates this Agreement pursuant to Section 10.1(a)-(g) and (j),
then (i) the Deposit Escrow created hereby shall, without further notice to
Escrow Agent, be at an end and shall terminate; (ii) Seller shall be entitled to
retain copies of all survey, inspection, evaluation and other reports on the
Property prepared by or for Buyer; (iii) subject to Section 10.1 hereof, Seller
shall receive and retain the portion of the Deposit provided in Section 10.1
(a)-(g) and (j), as applicable, together with all interest earned thereon, plus
the costs of the Survey and Phase I, if not previously paid by Buyer, as and for
Seller's liquidated damages and sole remedy for breach and not as a penalty or
forfeiture, actual damages being difficult or impossible to measure as set forth
in Section 10.3(b) hereof; and (iv) no party shall have any further claim
against the other and each party shall be fully released and discharged from any
obligation to the other by reason of having heretofore entered into this
Agreement and the Deposit Escrow created hereby.
(b)Buyer is fully aware that if the Buyer does not perform its obligations or
otherwise breaches this Agreement, Seller will sustain substantial damages.
Buyer hereby agrees that the Deposit




--------------------------------------------------------------------------------




shall be security for the faithful performance of this Agreement and in the
event of Seller's termination of this Agreement pursuant to Section 10.1(a)-(g)
and (j), the portion of the Deposit and the interest earned thereon provided in
Section 10.1(a)-(g) and (j), as applicable, plus the costs of the Survey and
Phase I, if not previously paid by Buyer, shall be deemed to be liquidated
damages and shall be paid to and retained by Seller because of the difficulty in
ascertaining the exact amount of damages sustained by Seller by reason of such
default. It is expressly understood and agreed that Seller's actual damages
would be substantial, continuing and extremely difficult to ascertain, and that
the payment of the applicable portion of the Deposit and interest earned
thereon, plus the costs of the Survey and Phase I, if not previously paid by
Buyer, is intended to be a good faith estimate of the Seller's actual damages
and not a penalty or forfeiture.
(c)If, at any time, Seller shall have materially defaulted in any of its
obligations hereunder, Buyer may, as its sole remedy hereunder (except for any
claim that Buyer may have to the Indemnity Cap as defined in Section 14.1(c)),
by serving notice in writing upon Seller and Escrow Agent in the manner provided
herein: (i) elect to terminate this Agreement and declare it null and void and,
subject to Section 10.1 hereof, receive and retain the Deposit and all interest
earned thereon; (ii) elect to waive any such conditions, title objections or
defaults and to consummate the transaction contemplated by this Agreement,
subject to, and in accordance with the rights of Buyer pursuant to Section 8.4;
and/or (iii) seek specific performance of Seller's obligations hereunder. The
parties agree that the remedy of specific performance will not be applicable in
situations where there are outstanding title objections (except liens or
encumbrances created by or arising as a result of the acts of Seller that may be
satisfied by the payment of money) unless all said title objections are waived
by Buyer. The parties further agree that in the event the Buyer seeks the remedy
of specific performance, Buyer shall, within three (3) business days after the
entry of any order or judgment for specific performance, deposit the entire
balance of the Purchase Price into the Closing Escrow, or with the court. Seller
hereby acknowledges and agrees that the failure of Seller to perform its
agreements and covenants hereunder could cause irreparable injury to Buyer, for
which damages, even if available, may not be an adequate remedy. Accordingly,
except where Seller terminates as authorized by Article X, Seller hereby
consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of Seller's obligations and to the granting
by any court of the remedy of specific performance of its obligations hereunder.




ARTICLE XI
CLOSING


1.Closing. 11.1    Closing The “Recording” shall be the recording of the Deeds
(as defined in Section 11.2(a)) in the Office of the Chancery Clerk in Harrison
County, the Second Judicial District, Biloxi, Mississippi (the “Recorder”) and
the “Closing Date” shall be the date that the Recording occurs. As used herein,
the “Closing” is defined as the performance by the Title Agent of the matters
set forth in Sections 8 and 9 of the Closing Escrow Agreement, and the Closing
shall be deemed to be effective as of the Time of Possession, at which time
Buyer shall be deemed to have received delivery of the Deeds and of the other
documents referenced in Section 11.2(a) through (p), and Seller shall be deemed
to have received delivery of the documents referenced in Section 11.3(b) through
(j), even though the actual physical delivery of such documents shall not be
made until after the Recording. Unless this Agreement shall earlier terminate as
permitted or required by this Agreement, the Closing shall take place at the
offices of the Title Agent and the Escrow Agent, and unless extended by written
agreement of the parties, time being made expressly of the essence thereof, the
Closing Date shall be on the third business day following satisfaction or waiver
of all the conditions set forth in Article VII hereof (other than those
conditions to be satisfied or waived at the Closing).
On the Closing Date, Title Agent shall cause the Recording of the Deeds to
occur, Escrow Agent is hereby irrevocably instructed by both Seller and Buyer
that immediately following the Recording, Escrow Agent shall, by federal wire
transfer, cause the Purchase Price which it shall be holding pursuant to Section
11.3(a) hereof to be transferred to Seller's bank account in accordance with the
terms of the Closing Escrow Agreement, following which Title Agent and Escrow
Agent shall deliver to Buyer the items set forth in Sections 11.2(a) through (p)
and Title Agent or Escrow Agent, as applicable, shall deliver to Seller the
other items set forth in Sections 11.3(b) through (j).




--------------------------------------------------------------------------------




2.Seller's Delivery. 11.2    Seller's Delivery On the day prior to the Closing
Date, Seller shall deliver to Title Agent or Escrow Agent, as applicable, the
following (executed and notarized as applicable by Seller):
(a)To Title Agent, Special Warranty Deeds (“Deeds”) conveying the Real Property
to Buyer subject only to the Permitted Exceptions and other matters permitted
under Section 4.1 in the form attached hereto as Exhibits L(1) and L(2). The
Deeds shall be in recordable form (to be subsequently attached as Schedule
11.2(a) prior to Closing), conveying title to such property to Buyer subject to
the Permitted Exceptions, in such form as shall be reasonably approved by
Buyer's counsel and Seller's counsel that contains the following express
covenants and warranties, and none other, on the part of the grantor, for itself
and its successors, to the grantee, its successors and assigns that previous to
the time of the execution of the conveyance, the grantor has not conveyed the
same property or any right, title or interest therein to any person other than
the grantee; and that the real property is, at the time of the execution of the
conveyance, free from encumbrances done, made or suffered by the grantor or any
person claiming under him (the “Deed Warranties”);
(b)To Escrow Agent, four (4) executed originals of the bill of sale conveying
the Personal Property and Gaming Equipment to Buyer, subject to no liens or
encumbrances other than Permitted Encumbrances in the form of Bill of
Sale-Personal Property and Gaming Equipment attached hereto as Exhibit M;
(c)To Escrow Agent, four (4) executed originals of an assignment to Buyer of all
of Seller's right, title and interest in and to the Intangible Property in the
form of Assignment and Assumption Agreement-Intangible Property attached hereto
as Exhibit N;
(d)To Escrow Agent, four (4) executed originals of an assignment to Buyer of all
of Seller's right, title and interest in and to the Assumed Contracts and
Assumed Liabilities, to be effective at the Time of Possession, in the form of
Assignment and Assumption Agreement- Assumed Contracts and Assumed Liabilities
attached hereto as Exhibit O;
(e)To Escrow Agent, four (4) executed originals of an assignment to Buyer of all
of Seller's right, title and interest in and to the Tidelands Lease to be
effective at the Time of Possession in the form of the Assignment and Assumption
Agreement-Tidelands Lease attached hereto as Exhibit P;
(f)To Escrow Agent, the Assumed Contracts, except to the extent previously or
separately delivered to Buyer or located at the Real Property;
(g)To Escrow Agent, all consents obtained by Seller with respect to assignment
of any of the Assumed Contracts except to the extent previously or separately
delivered to Buyer;
(h)To Title Agent, four (4) executed originals of a Certificate of Non-Foreign
Status properly executed by officers of Seller containing such information as
shall be required by Section 1445(b)(2) of the Internal Revenue Code of 1986, as
amended (“Code”) and the applicable regulations issued thereunder in the form
attached hereto as Exhibit Q;
(i)To Escrow Agent, four (4) executed originals of a Confirmation of Transfer of
Guest Baggage and Patron Deposits in the form attached hereto as Exhibit R;
(j)To Escrow Agent, certificates of titles, endorsed for transfer to Buyer, for
all vehicles and four (4) executed originals of a Bill of
Sale-Passenger/Delivery Vehicles in the form attached hereto as Exhibit S;
(k)To Escrow Agent, four (4) executed originals of an assignment to Buyer of all
of Parent Licensor's right, title and interest in and to the License Agreement
dated effective as of December 22, 2005 by and between Parent Licensor and
Harrah's Imperial Palace Corp., to be effective at the Time of Possession, in
the form of Assignment and Assumption Agreement- Harrah's License Agreement
attached hereto as Exhibit T;
(l)To Escrow Agent, four (4) executed originals of a Servicemark and Trademark
Assignment Agreement to be effective at the Time of Possession, in the form
attached hereto as Exhibit U;
(m)To Escrow Agent, four (4) executed originals of a Servicemark and Trademark
Assignment Agreement to be effective at the Time of Possession, in the form
attached hereto as Exhibit V;
(n)To Escrow Agent, four (4) executed originals of a Servicemark, Trademark,
Domain




--------------------------------------------------------------------------------




Name and Website Assignment Agreement to be effective at the Time of Possession,
in the form attached hereto as Exhibit W;
(o)To Escrow Agent, four (4) executed originals of an Assignment of the Right to
Use the Name Studio B to be effective at the Time of Possession, in the form
attached hereto as Exhibit X;
(p)To Escrow Agent, five (5) executed originals of a Deposit Escrow Agreement in
the form attached hereto as Exhibit I;
(q)To Escrow Agent, five (5) executed originals of a Closing Escrow Agreement in
the form attached hereto as Exhibit J (with a copy to Title Agent and Title
Insurance Company);
(r)To Escrow Agent, four (4) executed originals of (i) an Assignment of Casualty
Insurance Policies in the form attached hereto as Exhibit G for each of Seller's
insurance policies listed on Schedule 1.2(i), and (ii) an Assignment of
Liability Insurance Policies in the form attached hereto as Exhibit H for each
of Seller's insurance policies listed on Schedule 1.2(j);
(s)To Escrow Agent, four (4) executed originals of the certificate required by
Section 7.1(b)(i) hereof;
(t)To Escrow Agent and Title Agent, a copy of a written consent from the
managers or members of Seller, authorizing Seller to execute and perform this
Agreement and any other agreements contemplated hereby by Seller; and
(u)To Escrow Agent, such other agreements, notices, certificates or other
instruments as are required to be delivered by Seller hereunder.
Possession shall be delivered to Buyer as of midnight (Mississippi time) on the
Closing Date (i.e. one minute after 11:59 p.m. on the day prior to the Recording
which shall be referenced as the “Time of Possession”), and to the extent
applicable, the transfer of possession shall be pursuant to a closing memorandum
approved by any Governmental Entity.
At or prior to the Time of Possession, authorized representatives of Buyer and
Seller shall take inventory of (i) all baggage, suitcases, luggage, valises and
trunks of hotel guests checked or left in the care of Seller, (ii) all luggage
or other property of guests retained by Seller as security for unpaid accounts
receivable, and (iii) the contents of the storage room; provided, however, that
no such baggage, suitcases, luggage, valises or trunks shall be removed from the
Hotel/Casino by Seller after inventory and prior to the Time of Possession, and
all such baggage and other items shall be sealed in a manner to be agreed upon
by the parties and listed in an inventory prepared and signed jointly by
representatives of Buyer and Seller at or prior to the Time of Possession. Buyer
shall be responsible from the Time of Possession and thereafter for all baggage
and other items listed in such inventory and, where the seals have been broken,
for the contents thereof. Seller shall be responsible for said contents if the
seals have not been broken and for all luggage or other property of guests not
listed on such inventory or retained by Seller as security for unpaid accounts
receivable. By conveying the Property to Buyer at the Time of Possession, Seller
shall be deemed, without further action, to have assigned any storage, warehouse
or innkeepers liens it may have under applicable law.
Safe deposit boxes in use by customers at the Time of Possession will be sealed
prior to the Time of Possession in a reasonable manner mutually agreeable to
Buyer and Seller. Representatives of both Buyer and Seller shall be given notice
and an opportunity to be present when a seal is broken. Seller will have no
further responsibility for seals broken without the presence of Seller's
representative unless such representative fails to be present after being
provided notice pursuant to this Article. Buyer will have no responsibility for
loss or theft from a safe deposit box whose seal was broken in the presence of
Seller's representative without the presence of Buyer's representative, but
after having given such representative notice as provided below. Seller will
make a representative available within one (1) hour after Buyer notifies the
person whom Seller will from time to time designate. Prior to the Time of
Possession, Seller shall designate in writing its initial safe deposit
representative. All safe deposit keys, combinations and records shall be
delivered to Buyer at the Time of Possession.
Prior to the Time of Possession, Seller and Buyer shall perform the following
functions for all motor vehicles that were checked and placed in the care of
Seller: (i) mark all motor vehicles with a sticker or tape; and (ii) prepare an
inventory of such items (“Inventoried Vehicles”) indicating the valet check stub
number applicable thereto and any damage thereto. Thereafter, Buyer shall be
responsible for the Inventoried Vehicles except for any damage indicated in the
inventory.




--------------------------------------------------------------------------------




Subject to Buyer's option to retain the IP Chips pursuant to Section 1.3(k), at
the Time of Possession, Seller shall remove and retain the IP Chips and any
Non-Redeemable Chips, and Buyer shall then use its own chips and tokens for the
operation of the casino.
Pursuant to and in order to comply with any statutes relating to the payment of
taxes (e.g., unemployment taxes), such amounts as Buyer and Seller reasonably
estimate are necessary to comply with the provisions of such statutes will be
withheld by Escrow Agent out of the Closing Escrow, and will be payable to
Seller after Closing at such time as Seller furnishes Buyer or Buyer's assignee
and Escrow Agent receipts or certificates provided for in such statutes, or if
not so provided for, such evidence as Buyer or Buyer's assignees may reasonably
require to assure Buyer or Buyer's assignee that the applicable obligations have
been paid. If Seller does not produce such receipts or certificates within the
time period provided for in such statutes, or if any lien or claim therefore is
asserted against Buyer or Buyer's assignee or the Property, Escrow Agent shall
pay such withheld sums to the appropriate governmental or other taxing
authority. Any payments made pursuant to this Section 11.2 shall be paid in
accordance with the terms and conditions of the Closing Escrow Agreement.
3.Buyer's Delivery. 11.3    Buyer's Delivery On or before twelve o'clock noon
(Las Vegas Time) on the day prior to the Closing Date, Buyer shall deliver or
cause to be delivered to Escrow Agent the following:
(a)By federal wire transfer, the Closing Date Payment pursuant to Section 2.2(b)
hereof, plus sufficient funds to pay for its Closing obligations, including any
Real Property transfer taxes, if any, Title Policy premiums, Escrow fees and any
other payments to be made on or before twelve o'clock noon on the day prior to
the Closing Date by Buyer as provided in this Agreement.
(b)Four (4) executed originals of the certificate required by Section 7.1(c)(i)
hereof;
(c)Such other agreements, notices, certificates and other instruments as are
required to be delivered by Buyer hereunder;
(d)Four (4) executed originals of the bill of sale conveying the Personal
Property and Gaming Equipment to Buyer in the form of Bill of Sale-Personal
Property and Gaming Equipment attached hereto as “Exhibit M”;
(e)Four (4) executed originals of an Assignment and Assumption
Agreement-Intangible Property in the form attached hereto as Exhibit N;
(f)Four (4) executed originals of an instrument evidencing assumption by Buyer
of the Assumed Liabilities effective as of the Time of Possession in the form of
the Assignment and Assumption Agreement-Assumed Contracts and Assumed
Liabilities attached hereto as Exhibit O;
(g)Four (4) executed originals of an executed Assignment and Assumption
Agreement-Tidelands Lease in the form attached hereto as Exhibit P;
(h)four (4) executed originals of the Confirmation and Transfer of Guest Baggage
and Patron Deposits in the form attached hereto as Exhibit R;
(i)four (4) executed originals of the bill of sale conveying the motor vehicles
listed on Schedule 1.2(d) to the Purchase Agreement in the form of Bill of
Sale-Passenger/Delivery Vehicles attached hereto as Exhibit S;
(j)To Escrow Agent, four (4) executed originals of an assignment to Buyer of all
of Parent Licensor's right, title and interest in and to the License Agreement
dated effective as of December 22, 2005 by and between Parent Licensor and
Harrah's Imperial Palace Corp., to be effective at the Time of Possession, in
the form of Assignment and Assumption Agreement- Harrah's License Agreement
attached hereto as Exhibit T;
(k)To Escrow Agent, four (4) executed originals of a Servicemark and Trademark
Assignment Agreement to be effective at the Time of Possession, in the form
attached hereto as Exhibit U;
(l)To Escrow Agent, four (4) executed originals of a Servicemark and Trademark
Assignment Agreement to be effective at the Time of Possession, in the form
attached hereto as Exhibit V;
(m)To Escrow Agent, four (4) executed originals of a Servicemark, Trademark,
Domain Name and Website Assignment Agreement to be effective at the Time of
Possession, in the form attached hereto as Exhibit W;




--------------------------------------------------------------------------------




(n)To Escrow Agent, four (4) executed originals of an Assignment of the Right to
Use the Name Studio B to be effective at the Time of Possession, in the form
attached hereto as Exhibit X; and
(o)Five (5) executed originals of a Closing Escrow Agreement in the form
attached hereto as Exhibit J (with a copy to Title Agent and Title Insurance
Company), which includes an irrevocable escrow instruction, directing the Escrow
Agent to deposit the Purchase Price and all other funds deposited by Buyer with
Escrow Agent into an interest bearing account, and on the Closing Date,
immediately following the Recording, to cause, by Federal wire transfer, the
Purchase Price and any other deposits made by Buyer on or before the Closing, to
which Seller is entitled to receive hereunder, together with any interest
thereon, to be transferred to Seller's bank account.
4.Closing Statement. 11.4    Closing Statement The items listed in sub-clauses
(a) through (j) of this Section 11.4 shall be prorated, allocated and/or
adjusted between Buyer and Seller as set forth below, and as also set forth in a
written closing statement (the “Closing Statement”) to be prepared by Buyer and
Seller and executed by Buyer and Seller prior to the Time of Possession, subject
to amendment only as determined by the Operations Settlement defined in Section
11.5 below. Any additional amounts owed by Buyer or credits due to Buyer shall
be reflected in such Closing Statement and the Purchase Price shall be adjusted
accordingly:
(a)Property Taxes. At the Time of Possession, all real and personal property, ad
valorem or similar Taxes of Seller (collectively, “Property Taxes”) for the
current property tax year that includes the Closing Date shall be prorated as of
the Time of Possession using the latest available rates and assessments, and
Seller's proportionate share of Property Taxes (which shall be determined on a
per diem basis from the beginning of the current property tax year through the
day prior to Closing) shall be credited to the appropriate party in the Closing
Statement. This proration of Property Taxes shall be subject to adjustment after
the Time of Possession when the final tax bill for the year of the Closing
becomes available. Seller or Buyer, as applicable, shall pay promptly to the
other party any amounts due as a result of such adjustments. Any Property Tax
refunds or rebates relating to any tax period ending on or before the Time of
Possession shall be the property of Seller, and Buyer shall pay promptly to
Seller any such amounts (or portions thereof) that it receives. Any Property Tax
refunds or rebates relating to any tax period ending after the Time of
Possession shall be the property of Buyer, and Seller shall pay promptly to
Buyer any such amounts (or portions thereof) that it receives.
(b)Utilities. Utility meters will be read, to the extent that the utility
company will do so, during the daylight hours on the day prior to the Closing
Date, with charges to that time paid by Seller and charges thereafter paid by
Buyer. Prepaid utility charges shall be adjusted on the Closing Statement.
Charges for utilities which are un-metered, or for meters which have not been
read on the day prior to the Closing Date, will be prorated between Buyer and
Seller as of the Time of Possession on the Closing Statement based upon utility
billings received after the Closing. Seller or Buyer, as appropriate, shall,
upon receipt, submit a copy of the utility billings for any such charges to the
other party and such party shall pay the party's pro-rata share of such charges
to the party requesting payment within seven (7) days from the date of any such
request. Buyer shall make, and Sellers shall cooperate with Buyer in making,
appropriate arrangements for transfer of all necessary utility and other
services in its own name to be effective as of the Time of Possession (or as
soon as practicable thereafter).
(c)Insurance. Prepaid insurance premiums on the Assumed Insurance Policies shall
be prorated on a daily basis as of the Time of Possession.
(d)Assumed Contracts. All income and expenses pursuant to the Assumed Contracts
will be prorated between Buyer and Sellers as of the Time of Possession. Seller
shall receive a credit on the Closing Statement for the amount of any prepaid
items related to periods after the Time of Possession, security deposits, or
other deposits previously paid by Seller under the Assumed Contracts, less any
such amounts paid to and collected by Seller under the Assumed Contracts. Buyer
shall receive a credit on the Closing Statement for the amount of any unpaid
obligations of Seller under the Assumed Contracts which are due and payable as
of the Time of Possession. Any amounts received by Buyer under the Assumed
Contracts from and after the Time of Possession shall be retained by Buyer. Any
amounts received by Seller under the Assumed Contracts from and after the Time
of Possession shall be promptly paid to Buyer. Any amounts due relating to the
Excluded Property or Excluded Liabilities will be promptly paid by Seller.
(e)Progressive Liabilities. The Purchase Price shall be reduced by the estimated




--------------------------------------------------------------------------------




amounts outstanding as of the Time of Possession on the liabilities set forth
below in (i)-(iv) (collectively, the “Progressive Liabilities”), which amounts
shall be reflected on the Closing Statement: (i) amounts shown on the Seller's
internal progressive slot machine meters, or meters for other games or gaming
devices as of the Time of Possession in the cumulative amount of approximately
Six Hundred Thousand Dollars ($600,000.00); (ii) table games with an in-house
progressive jackpot feature as of the Time of Possession; (iii) progressive pool
programs in which Seller participates with other gaming entities as set forth on
Schedule 11.4(e)(iii) attached hereto; and (iv) all progressive games which
shall be listed on Schedule 11.4(e)(iv) attached hereto. On the Closing Date,
Seller shall deliver a final accounting of the Progressive Liabilities
outstanding as of the Time of Possession, to be reviewed by Buyer within two (2)
business days following receipt. Any additional amounts owed by Buyer or credits
due to Buyer as a result of such final accounting shall be paid for by Buyer or
Seller, as applicable, or by wiring of federal funds to the account designated
by Buyer or Seller, as applicable, no later than 5:00 p.m. (Las Vegas Time) on
the fourth day immediately following the Closing Date.
(f)Outstanding IP Chips. If Buyer elects to exercise its option to retain the IP
Chips pursuant to Section 1.3(k), the Purchase Price shall be reduced by the
Seller's and Buyer's jointly estimated amount of IP Chips likely to be redeemed
pursuant to the Eldorado formula used by the Internal Revenue Service and the
gaming industry.
(g)Any fees or taxes (including gaming taxes and license fees) which are
permitted by law to be prorated shall be prorated;
(h)Rents or periodic payments on the Tidelands Lease which have been prepaid by
Seller shall be prorated as of the Closing in accordance with a schedule
prepared jointly and approved by Seller and Buyer;
(i)Premiums which have been prepaid by Seller on any Assumed Insurance Policies
shall be prorated as of the Time of Possession. Other than any Assumed Insurance
Policies which the applicable insurance company consents that Buyer may assume,
Seller shall cancel its insurance as of the Closing, and Seller shall be
entitled to any refund of premiums prepaid thereon;
(j)Other Adjustments.
(i)The Closing Statement shall provide for a calculation of the Closing Net
Working Capital of the Business as of the Time of Possession (the “Preliminary
Closing Net Working Capital”), provided, however, that the payment of the
obligations required by Section 3.1(e)(vii) shall not result in a credit or
debit for either Buyer of Seller to the calculation of the Preliminary Closing
Net Working Capital. Seller shall receive a credit on the Closing Statement for
the amount by which the Preliminary Closing Net Working Capital as of the Time
of Possession, as reflected on the Closing Statement, is more than zero. Buyer
shall receive credit on the Closing Statement for the amount by which the
Preliminary Closing Net Working Capital as of the Time of Possession, as
reflected on the Closing Statement, is less than zero.
(ii)For purposes of this Agreement, “Closing Net Working Capital” shall mean (A)
the current assets (excluding the Bankroll and the current assets to the extent
specifically listed in sub-clauses (a) through (i) above of this Section 11.4
and fully accounted for in the Closing Statement) of the Business as of the Time
of Possession, determined in accordance with GAAP (defined below) as applied by
Seller on a consistent basis, minus (B) the current liabilities (but excluding
the current liabilities to the extent specifically listed in sub-clauses (a)
through (i) above of this Section 11.4 and fully accounted for in the Closing
Statement) of the Business as of the Time of Possession, determined in
accordance with GAAP as applied by Seller on a consistent basis. For purposes of
this Agreement, “GAAP” means U.S. generally accepted accounting principles in
effect on the date on which they are to be applied pursuant to this Agreement.
(iii)Within one hundred and twenty (120) calendar days following the Closing
Date, Buyer and Seller shall jointly cause to be prepared and approved a written
statement setting forth a calculation of the Closing Net Working Capital of the
Business as of the Time of Possession (the “Final Closing Net Working Capital”
and such statement, the “Final Closing Net Working Capital Statement”);
provided, however, that the payment of the obligations required by Section
3.1(e)(vii) shall not result in a credit or debit for either Buyer of Seller to
the calculation of the Final Closing Net Working Capital. During such one
hundred and twenty (120) day period, Buyer shall permit Seller to have
reasonable access during




--------------------------------------------------------------------------------




regular business hours to the books, records and work papers for purposes of the
joint preparation of the Final Closing Net Working Capital Statement, subject to
the Confidentiality Agreement. When jointly approved by Buyer and Seller, the
Final Closing Net Working Capital Statement shall be final, binding and
conclusive on the parties upon the earlier of the following to occur (the “Final
Resolution Date”): (A) the date that Buyer and Seller jointly approve the Final
Closing Net Working Capital Statement, or (B) the date of the resolution of all
disputes related to the Final Closing Net Working Capital Statement pursuant to
Section 11.4(j)(iv), by the Independent Accounting Firm (as defined below).
(iv)In the event that Buyer and Seller do not jointly approve a Final Closing
Net Working Capital Statement within such one hundred and twenty (120) day
period, within five (5) days thereafter, Buyer and Seller shall submit their
respective determinations and calculations and the items remaining in dispute
for resolution to an independent accounting firm that is mutually acceptable to
Buyer and Seller (the “Independent Accounting Firm”), which shall be selected
from the following list of accounting firms in Las Vegas, Nevada: (1) Conway
Stuart & Woodbury, (2) Kafoury Armstrong & Co., (3) McGladrey & Pullen LLP and
(4) Piercy Bowler Taylor & Kern. In the event the parties cannot agree on the
selection of the Independent Accounting Firm, then Seller shall place the names
of each of the aforementioned firms into a container and the Buyer shall draw
from the container the name of the firm which shall be selected. The parties
shall cause the Independent Accounting Firm to submit a report to Buyer and
Seller with a determination regarding the remaining disputed items, within
thirty (30) calendar days after submission of the matter, and such report shall
be final, binding and conclusive on Buyer and Seller. The fees, costs and
expenses of the Independent Accounting Firm shall be paid one-half by Buyer and
one-half by Seller.
(v)The Purchase Price shall be increased, dollar for dollar, by the amount by
which the Final Closing Net Working Capital is greater than the Preliminary
Closing Net Working Capital and shall be decreased, dollar for dollar, by the
amount by which the Final Closing Net Working Capital is less than the
Preliminary Closing Net Working Capital. If the Purchase Price has increased
pursuant to this Section 11.4(j)(v), Buyer shall pay such additional amount due
to Seller by wire transfer of immediately available funds to an account
designated by Seller within five (5) business days of the Final Resolution Date.
If the Purchase Price has decreased pursuant to this Section 11.4(j)(v), Seller
shall pay such amount due to Buyer by wire transfer of immediately available
funds to an account designated by Buyer within five (5) business days of the
Final Resolution Date.
(k)Cooperation. In the event Seller and Buyer agree that additional items should
be prorated, allocated and/or adjusted between Buyer and Seller, any such items
shall be prorated, allocated and/or adjusted consistent with the provisions of
this Section 11.4.
5.Operations Settlement. 11.5    Operations Settlement The items listed in
sub-clauses (a) and (b) of this Section 11.5 shall be determined by a final
accounting, as of the Time of Possession, prepared by Buyer's accountants and
reviewed by Seller's accountants in the period between 11:59 p.m. on the day
prior to the Closing Date and twelve o'clock noon on the Closing Date, the
results of which shall be incorporated into a written operations settlement
statement which shall be executed by Buyer and Seller (the “Operations
Settlement”). Any amounts determined to be due and owing to Buyer or Seller
pursuant to the Operations Settlement shall be paid for by Buyer or Seller, as
applicable, or by wiring of federal funds to the account designated by Buyer or
Seller, no later than 5:00 p.m. (Las Vegas Time) on the Closing Date. Each party
shall bear its own costs of participation in the preparation of the Operations
Settlement.
(a)Room Revenues. All revenues from the rental of guest rooms at the
Hotel/Casino, together with any sales or other Taxes thereon (collectively, the
“Room Revenues”) for the night preceding the Closing Date shall be divided
equally between Buyer and Seller pursuant to the Operations Settlement.
Revenues, other than Room Revenues, of the Business for the night preceding the
Closing Date shall belong solely to and be retained by Seller. All other
revenues, including other Room Revenues, accruing prior to the Time of
Possession shall belong solely to and be retained by the Seller.
(b)Tray Ledger. Buyer shall purchase the Tray Ledger as of the Time of
Possession from Seller pursuant to the Closing Statement. The Tray Ledger is not
included in the Purchase Price and the purchase price for the Tray Ledger shall
be in addition to the Purchase Price.
(c)Bankroll. Prior to the Time of Possession, there shall be conducted a
complete countdown of the Bankroll (the “Countdown”), pursuant to mutually
agreed upon procedures, to determine the value of the Bankroll. A representative
of Buyer and of Seller shall be present at the Countdown. The




--------------------------------------------------------------------------------




IP Chips (if Buyer does not elect to exercise its option to retain the IP Chips
pursuant to Section 1.3(k)), and the Non-Redeemable Chips shall be retained by
Seller and are excluded from the transaction contemplated herein. The value of
the Bankroll as determined at the Countdown shall be included in the Purchase
Price to be paid to Seller on the Closing Date.
6.Costs. 11.6    Costs Costs and expenses relating to the transactions
contemplated by this Agreement shall be borne and paid as follows:
(a)All motor vehicle transfer taxes, vehicle registration fees, sales, use and
excise Taxes and documentary stamp or real estate transfer taxes, if any,
relating to the purchase and sale of the Property shall be borne and paid by
Buyer;
(b)All fees for recording the Deeds and any assignments of the Property to be
conveyed and assigned pursuant hereto and all real property transfer taxes, if
any, shall be borne and paid by Buyer;
(c)Any fees and expenses of the Escrow Agent, the Title Agent or the Title
Insurance Company including, without limitation, all Title Policy premiums,
shall be paid by Buyer;
(d)Except as otherwise specifically provided in this Agreement, Seller and Buyer
shall bear their own costs and expenses arising out of the negotiation,
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated herein, including without limitation, legal and
accounting fees and expenses.
7.Gaming Taxes. 11.7    Gaming Taxes Seller shall be and remain liable for any
gaming fees or taxes due pursuant to Mississippi law which accrue prior to the
Time of Possession. Within 30 days following Closing, any fees or taxes which
have been prepaid or advanced by Seller, for which Buyer receives the benefit
therefor, shall be reimbursed to Seller by Buyer.
8.Approval of Closing Documents. 11.8    Approval of Closing Documents All
certificates, instruments, documents and agreements to be executed and delivered
at Closing shall be in form and substance reasonably acceptable to and approved
by the parties and their counsel.
9.Merger and Survival. 11.9    Merger and Survival The following covenants and
agreements contained herein shall survive the Closing and Recording: (a) the
covenants and agreements which by their terms are to be performed after the Time
of Possession as set forth in Sections 3.6, 7.2(b), 7.2(c), 12.1-12.5, 12.7,
14.1-14.5, Article XV and 16.1-16.15 and all definitions related thereto; (b)
the Assumed Liabilities as set forth in Article III; and (c) the post-Closing
obligations, adjustments and payments required pursuant to Articles XI and XIV.
All other covenants and agreements of Buyer and Seller, as the case may be,
contained in this Agreement shall merge with any deed or conveyance, and such
covenants and agreements shall not survive the Closing and the Recording.




ARTICLE XII
POST-CLOSING COVENANTS


1.Further Assurances. 12.1    Further Assurances Each party shall, at the
request of the other, at any time and from time to time following the Time of
Possession, execute and deliver to the requesting party all such further
instruments as may be reasonably necessary or appropriate in order more
effectively to (a) assign, transfer and convey to Buyer, or to perfect or record
Buyer's title to or interest in the Property, (b) evidence and confirm the
assumption by Buyer of the liabilities of Seller to be assumed by Buyer pursuant
to this Agreement, or (c) confirm or carry out the provisions of this Agreement.
After the Time of Possession, Seller shall refer to Buyer all inquiries relating
to the Property and as soon as reasonably practicable deliver to Buyer (i) any
mail, packages and other communications addressed to Seller relating to the
Property and (ii) any cash or other property that Seller receives and that
properly belongs to Buyer pursuant to the terms hereof, including any insurance
proceeds, payments and interest payable thereon.
2.Cooperation in Legal Proceedings and Retention of Records. 12.2    Cooperation
in Legal Proceedings and Retention of Records Each party acknowledges that the
other may be a party to legal proceedings involving third parties (including but
not limited to mediation, arbitration, settlement hearings or conferences, and
court proceedings, including proceedings on appeal) following the Time of
Possession which relate to the Business or the Property, and covenants to
maintain and make available to the other upon reasonable request and at the
expense of the




--------------------------------------------------------------------------------




requesting party for purposes of investigating, testing, accessing,
photographing, videoing, or such other activities necessary for the purpose of
prosecuting or defending such legal proceedings: (a) any and all files and
business records in its custody or control relating to the Business or the
Property; (b) any and all individuals employed by the other party hereto whose
testimony or knowledge, is necessary or useful with respect to the issues
involved in such legal proceedings or preparation therefor or the investigation
thereof; and (c) relevant portions of the Property to conduct activities
necessary for prosecuting or defending such legal proceedings. Buyer shall keep
and maintain all files, records and other information which Seller shall deliver
to Buyer at Closing or leave on the Real Property, either at Buyer's offices on
the Real Property or at storage locations in Las Vegas, Nevada for a period of
at least five (5) years after the Closing. Before destroying any such files,
records or information, Buyer shall notify Seller and Seller may, at its
expense, obtain and retain the same. Seller shall be entitled at all reasonable
times following notice to inspect and make copies at Seller's expense of such
files, records and information. In fulfilling its obligations under this Section
12.2, Buyer will make available Mike Bruffey and Julia Jones as a resource to
assist Seller so long as Buyer continues to employ Mike Bruffey and Julia Jones.
3.Reports and Accounting Personnel. 12.3    Accounting Personnel For a period of
up through April 30, 2012 and such additional time as described below,
commencing immediately after the Closing, Buyer will make available to Seller,
upon Seller's reasonable request, such information and such services of certain
of its accounting personnel as may be reasonably necessary to assist Seller in
closing its books and records, and in preparing, processing and filing any
required federal, state and local governmental forms and reports (whether
monthly, quarterly or annually and including 1099s and gaming reports but
excluding the 2011 federal and Mississippi income tax returns), and financial
statements, with respect to the Business and for such additional time as may be
necessary in order to have such employees available to assist Seller to respond
to any audits or similar proceedings (relating to Seller's operations, reports,
or filings) by any Governmental Entity or third party authorized to make such
audit or bring such proceeding; provided, however, that Seller's use of such
personnel shall be during normal business hours and at such times so as not to
interfere with Buyer's normal business activities and such personnel shall at
all times serve at the direction and control of Buyer. Upon the request of
Seller, Buyer shall, at Buyer's expense, prepare any such required governmental
forms or reports on behalf of Seller.
4.Labor Arbitration and Grievances of Seller. 12.4    Labor Arbitration and
Grievances of Seller In the event there are any labor or employment claims
concerning or arising from periods prior to the Time of Possession which are
unasserted as of the Time of Possession or there are pending and unresolved as
of the Time of Possession any employee complaints, charges or grievances before
any court or Governmental Entity or arbitrator between Seller and any applicant
or employee, or discrimination complaints in any state or federal agency or
court filed by or on behalf of any applicants, employees or former employees of
Seller arising in connection with the Business, Buyer shall be solely
responsible for the handling and/or the resolution of said matters subject to
the following conditions:
(a)In the event the resolution of any such matter requires that any terminated
employee be reinstated, Buyer agrees to reinstate said employee in its
operation.
(b)Any duty to pay wages or benefits to or on behalf of a terminated employee
from the date of termination to the date of reinstatement shall be the
obligation of Buyer.
5.Buyer's Covenant Relating to Certain Transferee Liability. 12.5    Buyer's
Covenant Relating to Certain Transferee LiabilityBuyer covenants and agrees that
it shall at no time and under no circumstances, assert or bring any claim of any
nature whatsoever against IP Holdings, Inc., a Nevada corporation (“IP
Holdings”) or the Engelstad Family Foundation (the “Foundation”) on the basis of
transferee liability or any other legal theory for any Buyer Damages (defined
below). Buyer has made such covenant with knowledge that Seller has informed
Buyer that, in general, the proceeds representing the Purchase Price are to be
transferred to the legal owners of IPM which are IP Holdings and the Foundation;
provided, however, that Seller acknowledges that Buyer, except as otherwise
provided in this Agreement: (a) has not given any approval to the actions of
Seller with respect to the proceeds representing the Purchase Price and (b) has
no rights to approve or disapprove the actions of Seller with respect to the
proceeds representing the Purchase Price.
6.Enforcement of Post-Closing Covenants. 12.6    Enforcement of Post-Closing




--------------------------------------------------------------------------------




Covenants Both Buyer and Seller shall cooperate with each other regarding the
post-Closing covenants contained in Article XII and shall be entitled to
injunctive relief in order enforce such post-Closing covenants.
7.Certain Capital Projects. Both Buyer and Seller agree that, following the
Closing, Buyer intends to perform and will pay for certain capital projects with
respect to the barge and air conditioning system at the Property, as determined
by Buyer (the “Capital Projects”). Buyer and Seller have estimated the cost of
the Capital Projects to be Forty Four Million Dollars ($44,000,000) (the “Cap”).
To the extent the aggregate costs of the Capital Projects exceed the Cap, Buyer
shall be solely responsible for such additional costs. To the extent the
aggregate costs of the Capital Projects are less than the Cap, Buyer shall remit
to Seller one-half of the difference between the actual costs of the Capital
Projects and the Cap, within five (5) business days after completion of the
Capital Projects. Buyer shall provide Seller with documentation related to the
final cost of the Capital Projects, which shall include the Capital Projects
Permits Costs amount (the “Final Capital Projects Costs”) within ten (10)
business days after completion thereof.
In the event that Seller does not agree with Buyer's determination of the Final
Capital Projects Costs, then Seller shall provide Buyer with written notice of
such disagreement within thirty (30) days of Seller's receipt of said Final
Capital Projects Costs. If Buyer and Seller are unable to reach an agreement as
to the Final Capital Projects Costs within five (5) days of Seller's notice of
such disagreement, then Buyer and Seller shall submit their respective
determinations and calculations and the items remaining in dispute for
resolution to an independent accounting firm that is mutually acceptable to
Buyer and Seller, which shall be selected from the following list of accounting
firms in Las Vegas, Nevada: (1) Conway Stuart & Woodbury, (2) Kafoury Armstrong
& Co., (3) McGladrey & Pullen LLP and (4) Piercy Bowler Taylor & Kern. In the
event the parties cannot agree on the selection of the independent accounting
firm, then Seller shall place the names of each of the aforementioned firms into
a container and the Buyer shall draw from the container the name of the firm
which shall be selected. The parties shall cause such selected independent
accounting firm to submit a report to Buyer and Seller with a determination
regarding the remaining disputed items within thirty (30) calendar days after
submission of the matter, and such report shall be final, binding and conclusive
on Buyer and Seller. The fees, costs and expenses of the firm shall be paid
one-half by Buyer and one-half by Seller.




ARTICLE XIII
BROKERAGE FEES


Each of the parties hereto agree to indemnify and hold and save the other or
others harmless from any brokerage or finder's fees, commissions, compensation
or expenses (including reasonable attorneys' fees and other expenses incurred in
connection with any such claim) which may be due or asserted by reason of any
such agreement or purported agreement by the indemnifying party regarding the
transaction contemplated herein.




ARTICLE XIV
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


1.Seller's Indemnity. 14.1    Seller's Indemnity
(a)Subject to Section 14.1(c) below, Seller covenants and agrees to indemnify
and save and hold Buyer and each of its Affiliates and their respective
officers, directors, members, managers, trustees, employees, advisors, agents,
attorneys, accountants or other representatives (collectively, “Buyer
Indemnified Parties”) harmless at all times after the Time of Possession with
respect to any and all claims, liabilities, loss, cost, damage and expense,
including reasonable attorneys' fees and expenses and statutory or other
interest with respect to any such claims, liabilities, loss, costs, damage and
expenses arising from, by reason of, or in connection with (i) all claims and
liabilities on account of any Excluded Property or Excluded Liabilities, (ii)
any reimbursement obligations of Seller pursuant to Section 1.3(k), (iii) any
breach by Seller of any covenant made by Seller in this Agreement and (vi) any
breach by Seller of any representation or warranty made by Seller in this
Agreement (collectively, the “Buyer Damages”).
(b)Subject to Section 14.1(c) below, All representations and warranties of
Seller set forth




--------------------------------------------------------------------------------




in this Agreement shall survive the Closing until the two (2) year anniversary
of the Closing Date; and
(c)Anything in this Agreement to the contrary notwithstanding, the maximum
amount of Buyer Damages in the aggregate for which Seller shall be obligated to
the Buyer Indemnified Parties under all of the provisions of this Agreement
shall not exceed Two Million Dollars ($2,000,000.00) (the “Indemnity Cap”). At
the Closing, the Title Insurance Company shall withhold the Indemnity Cap from
the Seller's proceeds and the Title Insurance Company shall hold such Indemnity
Cap for a period of two (2) years from the Closing Date, and such portion
thereof thereafter that is sufficient to cover (up to the amount of the
Indemnity Cap) as security for the payment of any claim for Buyer Damages that
has been asserted during such two (2) year period, until such claim(s) are
resolved or paid.
2.Buyer's Indemnity. 14.2    Buyer's Indemnity
(a)Buyer covenants and agrees to indemnify and save and hold Seller and each of
its Affiliates and their respective officers, directors, members, managers,
trustees, employees, advisors, agents, attorneys, accountants or other
representatives (collectively, “Seller Indemnified Parties”) harmless at all
times after the Time of Possession in respect of any and all claims,
liabilities, loss, cost, damage and expense, including reasonable attorneys'
fees and expenses, arising from, by reason of or in connection with (i) any act
or omission by Buyer relating to the conduct of the Business after the Time of
Possession (including but not limited to any breach by Buyer after the Time of
Possession of the provisions of the Harrah's License Agreement, (ii) Buyer's
ownership, use, operation or maintenance of the Property arising from events
occurring after the Time of Possession, (iii) all claims and liabilities on
account of any Assumed Liabilities, (iv) any breach by Buyer of any covenant
made by Buyer in this Agreement and (v) any breach by Buyer of any
representation or warranty made by Buyer in this Agreement (collectively, the
“Seller Damages”).
(b)All representations and warranties of Buyer set forth in this Agreement shall
survive the Closing until the two (2) year anniversary of the Closing Date.
3.Notice of Claim. 14.3    Notice of Claim Each indemnified party hereunder
agrees that promptly upon its discovery of any event, occurrence, fact,
circumstances or other matter which, in its reasonable judgment, gives rise to a
claim for indemnity under the provisions of this Agreement, including receipt by
it of notice of any demand, assertion, claim, action or proceeding, judicial or
otherwise, by any third party (any such third party action being collectively
referred to herein as a “Claim”) with respect to any matter as to which it is
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party together with a
statement of such information respecting such Claim as it shall then have and
that such Claim is one as to which such party is entitled to indemnification
under this Agreement. The omission of any indemnified party so to notify an
indemnifying party of any such Claim shall not relieve the indemnifying party
from any liability in respect of such Claim which it may have otherwise had to
such indemnified party on account of any damages which are the subject of such
Claim except and only to the extent that the indemnifying party is prejudiced
thereby, and in no event shall the indemnifying party be relieved of any other
liability which it may have to such indemnified party pursuant to this
Agreement. Upon receiving such notice, the indemnifying party, at its election,
shall have the right to defend against and settle such Claim (any such
settlement shall occur only with the written consent of the indemnified party,
which consent shall not be unreasonably withheld), by counsel of its own
choosing (provided that such attorneys are reasonably acceptable to the
indemnified party), at the indemnifying party's expense. The indemnified party
shall cooperate fully in all respects with the indemnifying party in any such
defense, including, without limitation, by making available to the indemnifying
party all pertinent information under the control of or available to the
indemnified party (including consultation with, and testimony, advice and
assistance of officers, employees and agents of the indemnified party having
knowledge of the matters in dispute). If the named parties to such action or
proceeding include both the indemnified party and the indemnifying party, and
the indemnified party has been advised in writing by counsel that there may be
one or more legal defenses available to such indemnified party that are
different from or additional to those available to the indemnifying party, then
the indemnified party shall be entitled, at the indemnifying party's reasonable
cost, risk and expense, to separate counsel (provided that such counsel is
reasonably acceptable to the indemnifying party). If the indemnifying party does
not notify the indemnified party, within ten (10) days of the indemnified
party's notice to the indemnifying party of the indemnifying party's election to
defend such Claim, or if the indemnifying party fails to file any answer or
other pleading before the same is due, the indemnified party may defend or
settle such Claim (any such settlement shall occur only with the written




--------------------------------------------------------------------------------




consent of the indemnifying party, which consent shall not be unreasonably
withheld) in such manner as the indemnified party deems appropriate, in its
reasonable discretion, at the indemnifying party's reasonable cost, risk and
expense. The indemnifying party may defend, but not settle, a Claim without
waiving its rights to assert that such Claim is not subject to the indemnity
provisions of this Article XIV. If the indemnifying party elects to defend a
Claim, the indemnified party may, at the indemnified party's expense,
participate in such matter with counsel of the indemnified party's own choosing,
provided such participation does not unreasonably interfere with the defense of
such Claim.
4.Payment of Damages. 14.4    Payment of Damages The indemnified party shall be
paid in cash by the indemnifying party the amount to which the indemnified party
may become entitled by reason of the provisions of this Article XIV, within
fifteen (15) days after such amount is determined either by mutual agreement of
the parties or on the date on which both such amount and an indemnified party's
obligation to pay such amount have been determined by a final judgment (i.e., a
judgment which is not subject to further appeal) of a court or administrative
body having jurisdiction over such proceeding.
5.Treatment of Indemnification Payments. 14.5    Treatment of Indemnification
Payments All indemnification payments made pursuant to this Article XIV shall be
treated by the parties for income tax purposes as adjustments to the Purchase
Price, unless otherwise required by applicable law.
6.No Double Recovery. 14.6    No Double Recovery Notwithstanding the fact that
any person may have the right to assert claims for indemnification under more
than one provision of this Agreement in respect to any fact, event, condition or
circumstance, no person will be entitled to recover any amount in respect of
such fact, event, condition or circumstance more than once under this Agreement.
7.Remedies Cumulative. 14.7    Remedies Cumulative Subject to Section 14.1(c),
the remedies provided in this Agreement shall be cumulative and shall not
preclude any party from asserting any other right, or seeking any other
remedies, against the other party.




ARTICLE XV
NOTICES


Any and all notices or demands permitted or required to be given hereunder shall
be in writing and shall be validly given or made when personally delivered or
when actually received as prepaid, certified or registered mail, return receipt
requested, or upon delivery by any commercial courier service, or on the date of
sender's confirmation of transmission if sent via facsimile, addressed as
follows:


    
If to Seller, to:     Imperial Palace of Mississippi, LLC
c/o Betty Engelstad, President
851 S. Rampart Blvd. Suite 150
Las Vegas, NV 89145
Facsimile: (702) 731-2123


Key Largo Holdings, LLC
c/o Betty Engelstad
851 S. Rampart Blvd. Suite 150
Las Vegas, NV 89145
Facsimile: (702) 731-2123


With copies to:    W. Owen Nitz, Esq.
Nitz, Walton & Heaton, Ltd.
601 South Tenth Street, #201
Las Vegas, Nevada 89101
Facsimile: (702) 384-3011 and also to
(702) 387-7897


and to:    Jeffrey M. Cooper




--------------------------------------------------------------------------------




Bradshaw, Smith & Co., LLP
5851 West Charleston
Las Vegas, Nevada 89146
Facsimile: (702) 878-9167


If to Buyer, to:    Keith E. Smith
President
Boyd Gaming Corporation
3883 Howard Hughes Parkway, Ninth Floor
Las Vegas, Nevada 89169
Facsimile: (702) 792-7335


With a copy to:    Brian A. Larson, Esq.
Executive Vice President, Secretary
and General Counsel
Boyd Gaming Corporation
3883 Howard Hughes Parkway, Ninth Floor
Las Vegas, Nevada 89169
Facsimile: (702) 792-7335


Any party hereto may change its address for the purpose of receiving notices or
demands by written notice to the other party hereto given as herein provided.




ARTICLE XVI
MISCELLANEOUS


1.Mississippi Law. 16.1    Mississippi Law The laws of the State of Mississippi
applicable to contracts made and wholly performed therein shall govern the
validity, construction, performance and effect of this Agreement.
2.Assignment; Binding Effect. 16.2    Assignment; Binding Effect Buyer may not
assign, transfer or convey any of its rights herein or hereunder to any Person
whatsoever without the prior written consent of Seller, except that Buyer may at
Closing assign its rights and obligations with respect to the acquisition of the
Property; provided, however, that Buyer is not relieved of any of its
obligations by virtue of such assignment. Notwithstanding the prior sentence,
Buyer may assign, in its sole discretion, any of or all of its rights, interests
and obligations under this Agreement to any controlled Affiliate of Buyer (so
long as such Affiliate remains at all times thereafter an Affiliate of Buyer);
provided, however, that such assignment shall not be valid under this Agreement
unless (a) such Affiliate assumes all of Buyer's agreements and obligations
hereunder, (b) no such assignment shall relieve Buyer from any of its agreements
and obligations hereunder, and (c) no such assignment in any way (i) shall
adversely affect the ability to receive, or delay the receipt of, the
Governmental Approvals or antitrust approvals contemplated by this Agreement or
(ii) shall adversely affect or delay the Closing of the transactions
contemplated by this Agreement. Any assignment in violation of this Section 16.2
shall be void. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and permitted assigns.
3.Time of Essence. 16.3    Time of Essence Time is of the essence of this
Agreement and all of the terms, provisions, covenants and conditions hereof.
4.Captions. 16.4    Captions The captions appearing at the commencement of the
Articles hereof are descriptive only and for convenience in reference to this
Agreement and in no way whatsoever define, limit or describe the scope or intent
of this Agreement.
5.Pronouns. 16.5    Pronouns Masculine or feminine pronouns shall be substituted
for the neuter form and vice versa in anyplace or places herein in which the
context required such substitution or substitutions.
6.Knowledge of Seller. 16.6    Knowledge of Seller Any matter which is stated to
be known to Seller, and any representation or warranty herein contained made by
or on behalf of Seller to the knowledge




--------------------------------------------------------------------------------




of Seller, to the best knowledge of Seller, or words of similar import, shall be
deemed to mean and be limited to the actual knowledge of W. Owen Nitz, Jeffrey
M. Cooper, Jon Lucas or Lee Bond of the matter in question and shall not include
constructive knowledge imputed or implied from notices to or knowledge by other
persons including employees, or any agent(s) of Seller.
7.Entire Agreement; Amendment; Waiver. 16.7    Entire Agreement; Amendment;
Waiver This Agreement, together with the Confidentiality Agreement and the
License Agreement, and the agreements referenced as Exhibits hereto, constitute
the entire agreement between the parties pertaining to the subject matter
contained in it and supersedes all prior agreements, negotiations, proposals,
brochures, informational memoranda, representations and/or understandings of the
parties. No amendment or modification of this Agreement shall be binding unless
executed in writing by the parties. Except as may be otherwise provided in this
Agreement, no waiver of any of the provisions, whether or not similar, shall
constitute a continuing waiver, and no waiver shall be binding unless evidenced
by an instrument in writing executed by the party against whom the waiver is
sought to be enforced.
8.No Third Party Beneficiary. 16.8    No Third Party Beneficiary This Agreement
is for the benefit of, and may be enforced only by, Seller and Buyer and their
respective successors and permitted assigns, and is not for the benefit of, nor
intended to be for the benefit of, and may not be enforced by, any third party
for any purposes whatsoever.
9.Counterparts. 16.9    Counterparts This Agreement may be executed in any
number of counterparts, with each counterpart being deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. The exchange or delivery of copies Agreement and of signature pages
by facsimile or email transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes; provided, however, each of the parties
agrees to exchange original signatures upon the request of the other and to the
extent original signatures or copies are otherwise required by this Agreement.
10.Attorneys' Fees. 16.10    Attorney's Fees If any action is brought by any
party hereto concerning a breach of any of the provisions of this Agreement, the
prevailing party shall be entitled to recover from the other party the
reasonable attorneys' fees and expenses of the prevailing party incurred in
connection therewith as determined by the court.
11.Jurisdiction. 16.11    Jurisdiction Seller and Buyer agree that the Second
Judicial District Court sitting in Harrison County, Mississippi, or the U.S.
District Court for the Southern District of Mississippi, shall have sole and
exclusive jurisdiction and venue over any action brought to enforce or interpret
the terms of this Agreement.
12.No Party Deemed Drafter. 16.12    No Party Deemed Drafter The parties agree
that neither party shall be deemed to be the drafter of this Agreement and that
in the event this Agreement is ever construed by a court of law or equity, such
court shall not construe this Agreement or any provision hereof against either
party as the drafter of the Agreement, Seller and Buyer acknowledging that each
has contributed substantially and materially to the preparation of this
Agreement.
13.Confidentiality. 16.13    Confidentiality Subject to the provisions of
Section 7.2(f) relating to publicity, Buyer and Seller agree that prior to the
termination of the Agreement or the Closing, as applicable, this Agreement and
each and all of the terms, covenants and conditions hereof (the “Confidential
Information”) will be kept strictly confidential, and in no event shall Buyer,
subject to the terms of the Confidentiality Agreement: (i) disclose such
Confidential Information to any third party unless, in the opinion of Buyer's
counsel, such disclosure is required by any statute or law or any judgment,
decree, order, regulation or rule of any court or other Governmental Entity, in
which case Buyer shall advise and consult with Seller and its counsel prior to
any disclosure Buyer proposes to make concerning the reasons for, and the nature
of Buyer's proposed disclosure or (ii) use such Confidential Information to the
detriment of Seller. Buyer agrees to provide such Confidential Information only
to responsible officers, employees or agents of or persons who are authorized by
Buyer for the exclusive purpose of evaluating the terms of this Agreement or
consummating this transaction, all of whom shall be informed by Buyer of this
confidentiality requirement, and shall agree to be bound by the terms thereof.
Buyer further agrees that without Seller's prior written consent, Buyer will not
disclose to any person, other than as provided herein, that Buyer has received
Confidential Information about Seller, or that this Agreement has been signed,
or the status of this transaction. Each party shall be entitled to injunctive
relief to enforce these confidentiality requirements.




--------------------------------------------------------------------------------




14.Allocation of Purchase Price. 16.14    Allocation of Purchase Price The
parties shall use their reasonable best efforts to agree in writing prior to
Closing upon the manner in which to allocate the Purchase Price to the assets
purchased, which shall be as set forth in Schedule 16.14 and which may be
updated during the Due Diligence Period; provided, however, that in the event
that, as of the Closing Date, the parties have not agreed in writing upon the
manner in which to allocate the Purchase Price to the assets purchased, then
each of the parties shall make their own allocation for Internal Revenue Code
purposes.
15.Performance of Acts. 16.15    Performance of Acts As used herein, the term
“business days” shall mean Monday through Friday, unless any of such days is a
Mississippi state holiday or a U.S. federal holiday. Unless specifically stated
to the contrary, all references to days herein shall be deemed to refer to
calendar days. In the event that the final date for payment of any amount or
performance of any act hereunder falls on a Saturday, Sunday, or holiday, such
payment may be made or act performed on the next succeeding business day.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement for Purchase
and Sale as of the date first written above.






“SELLER”
IMPERIAL PALACE OF MISSISSIPPI, LLC, a Nevada limited liability company




By:/s/ Betty Engelstad    
Betty Engelstad
Its: President


By:/s/ Kris Ann Engelstad McGarry    
Kris Ann Engelstad McGarry
Its: Vice President


By:/s/ W. Owen Nitz    
W. Owen Nitz
Its: Vice President and Secretary




By:/s/ Jeffrey M. Cooper    
Jeffrey M. Cooper
Its: Treasurer


KEY LARGO HOLDINGS, LLC, a Delaware limited liability company




By: :/s/ Betty Engelstad    
Betty Engelstad
Its: President


By:/s/ W. Owen Nitz    
W. Owen Nitz
Its: Vice President and Secretary


By: /s/ Jeffrey M. Cooper    
Jeffrey M. Cooper
Its: Treasurer






--------------------------------------------------------------------------------






“BUYER”
BOYD GAMING CORPORATION, a Nevada corporation


By:/s/ Keith E. Smith    
Keith E. Smith
Its: President




As to Sections 1.2(h), 5.1(a), 5.1(b), 11.2(k) and 11.3(j) only:


“PARENT LICENSOR”
IMPERIAL PALACE, LLC, a Nevada limited liability company




By:/s/ Betty Engelstad    
Betty Engelstad
Its: President




By:/s/ W. Owen Nitz    
W. Owen Nitz
Its: Vice President and Secretary




By:/s/Jeffrey M. Cooper    
Jeffrey M. Cooper
Its: Treasurer




Certain Definitions. As used in this Agreement, the following terms shall have
the respective meanings ascribed thereto in the respective sections of this
Agreement set forth opposite each such term below:
 
Term
Section
ADA Claim
Section 3.1(h)
Additional Assumed Contracts
Section 5.1(d)
Additional Sale Compensation
Section 3.1(e)(vii)
Affiliates
Section 7.1(a)(iii)
Agreed Final Judgment
Recitals
Agreement
Preamble
Annual Cash Bonuses
Section 3.1(e)(vii)
Associate Assistance Plan
Section 3.1(e)
Assumed Casualty Insurance Policies
Section 1.2(i)
Assumed Contract
Section 3.1(a)
Assumed Insurance Policy
Section 3.3
Assumed Liability Insurance Policies
Section 1.2(j)
Assumed Liabilities
Section 3.1
Assumed Litigation
Section 3.1(i)
Bankroll
Section 1.2(g)
Business
Recitals
Buyer
Preamble





--------------------------------------------------------------------------------




Buyer Damages
Section 14.1(a)
Buyer Indemnified Parties
Section 14.1(a)
Buyer's 401(k) Plan
Section 3.6
Buyer's Liquor Licensing Approval
Section 5.1(c)
Capital Projects
Section 12.7
Capital Projects Permits
Section 7.1(b)(ix)
Capital Projects Permits Costs
Section 7.2(a)(ix)
Cash Consideration
Section 2.1
Casualty Insurance Proceeds
Section 1.2(i)
CERCLA
Section 6.4
Claim
Section 14.3
Closing
Section 11.1
Closing Date
Section 11.1
Closing Date Payment
Section 2.2(b)
Closing Escrow
Section 2.2(b)
Closing Escrow Agreement
Section 2.2(b)
Closing Net Working Capital
Section 11.4(j)(ii)
Closing Statement
Section 11.4 Preamble
Code
Section 11.2(h)
Compensation Plan
Section 3.1(e)(vii)
Competing Party
Section 8.3
Competing Transaction
Section 8.3
Confidential Information
Section 16.13
Confidentiality Agreement
Section 7.2(e)
Cost Increase
Section 8.1(c)
Countdown
Section 11.5(c)
Deed Warranties
Section 11.2(a)
Deeds
Section 11.2(a)
Deposit
Section 2.2(a)
Deposit Escrow
Section 2.2(a)
Deposit Escrow Agreement
Section 2.2(a)
Due Diligence Period
Section 10.1(a)
Effective Date
Preamble
Employee Benefits
Section 5.1(g)
Environmental Report
Section 5.1(n)
Escrow Agent
Section 2.2(a)
Excluded Liabilities
Section 3.5
Excluded Property
Section 1.3 Preamble
Final Capital Projects Costs
Section 12.7
Final Closing Net Working Capital
Section 11.4(j)(iii)
Final Closing Net Working Capital Statement
Section 11.4(j)(iii)
Final Judgment Land and Rights
Recitals
Final Resolution Date
Section 11.4(j)(iii)
Financial Statements
Section 5.1(p)
Foundation
Section 12.5
GAAP
Section 11.4(j)(ii)
Gambling Devices
Section 1.2(e)





--------------------------------------------------------------------------------




Gaming Equipment
Section 1.2(e)
Gaming Laws
Section 7.1(a)(iii)
Gaming Vessel
Recitals
Governmental Approvals
Section 7.2(a)(ii)
Governmental Entity
Section 5.1(j)
Harrah's License Agreement
Section 1.2(h)
Hazardous Substance
Section 6.4
Hazardous Substance Laws
Section 6.4
Hotel/Casino
Recitals
Hotel/Casino Land
Recitals
HSR Act
Section 5.1(c)
Improvements
Section 1.2(b)
Indemnity Cap
Section 14.1(c)
Independent Accounting Firm
Section 11.4(j)(iv)
Insurance Policies
Section 5.1(k)
Insurance Proceeds
Section 1.2(j)
Intangible Property
Section 1.2(c)
Intellectual Property
Section 1.2(h)
Inventoried Vehicles
Section 11.2
IP Chips
Section 1.3(k)
IP Health Plan
Section 3.1(e)
IP Holdings
Section 12.5
IPM
Preamble
IPM Deposits
Section 1.2(f)
Jointly-Approved Schedules and Exhibits
Section 8.4(b)
Key Largo
Preamble
Key Largo Land
Recitals
Land
Section 1.2(a)
Legal Requirement
Section 5.1(s)
Liability Insurance Proceeds
Section 1.2(j)
Lien
Section 5.1(c)
Lucas Agreement
Section 3.1(e)(vii)
Lucas Bonuses
Section 3.1(e)(vii)
Material Adverse Change
Section 7.1(b)(vii)
Material Loss to the Real Property
Section 9.2
Mississippi Gaming Authorities
Section 1.2(e)
Mississippi Liquor Authorities
Section 5.1(c)
Multiemployer Plan
Section 5.1(g)(iii)
Non-Redeemable Chips
Section 1.3(k)
Operations Settlement
Section 11.5 Preamble
Ordinary Course of Business
Section 3.1(a)
Outside Time Limit
Section 7.2(a)(vi)(A)
Parent Licensor
Section 1.2 Preamble
Patron Deposits
Section 3.1(f)
Permitted Encumbrances
Section 5.1(i)
Permitted Exceptions
Section 4.1
Person
Section 7.2(a)(vi)(A)





--------------------------------------------------------------------------------




Personal Property
Section 1.2(d)
Personal Property Leases
Section 5.1(i)
Phase I
Section 10.2(b)
Plan
Section 7.2(g)
Preliminary Closing Net Working Capital
Section 11.4(j)(i)
Premiums
Section 3.1(g)
Privileged Property
Section 1.3(h)
Proceeding
Section 5.1(f)
Progressive Liabilities
Section 11.4(e)
Property
Following Section 1.2(n)
Property Taxes
Section 11.4(a)
Purchase Price
Section 2.1
Real Property
Following Section 1.2(n)
Recorder
Section 11.1
Recording
Section 11.1
Registered IP
Section 5.1(u)(i)
Related Services Obligations
Section 5.1(q)
Room Revenues
Section 11.5(a)
Seller
Preamble
Seller Damages
Section 14.2(a)
Seller Indemnified Parties
Section 14.2(a)
Seller's 401(k) Plan
Section 3.1(e)(ii)
Seller's License Agreement
Section 1.2(h)
Senior Management Bonuses
Section 3.1(e)(vii)
Survey
Section 4.1
Tax Returns
Section 5.1(e)
Taxes
Section 5.1(e)
Tidelands Lease
Section 1.2(k)
Time of Possession
Following Section 11.2(u)
Title Agent
Section 4.1
Title Commitment
Section 4.1
Title Insurance Company
Section 4.1
Title Exceptions
Section 4.1
Title Opinion
Section 4.1
Title Policy
Section 4.2
Title Review Period
Section 4.1
Trademark Licenses
Section 5.1(u)(i)
Transferred Employees
Section 3.7
Tray Ledger
Section 2.1
Undeveloped Land
Recitals
Unit Sale Event Allocations
Section 3.1(e)(vii)
Updated Schedules and Exhibits
Section 8.4(b)
Warehouse Property
Recitals
WARN Act
Section 7.2(b)





Exhibits




--------------------------------------------------------------------------------






Exhibit A            Hotel/Casino Land Legal Description
Exhibit B            Warehouse Property Legal Description
Exhibit C            Undeveloped Land Legal Description
Exhibit D            Agreed Final Judgment
Exhibit E            Key Largo Land Legal Description
Exhibit F            [Omitted]
Exhibit G            Assignment of Casualty Insurance Policies
Exhibit H            Assignment of Liability Insurance Policies
Exhibit I            Deposit Escrow Agreement
Exhibit J            Closing Escrow Agreement
Exhibit K            Memorandum of Purchase Agreement
Exhibits L(1) and L(2)        Deeds
Exhibit M            Bill of Sale-Personal Property and Gaming Equipment
Exhibit N            Assignment and Assumption Agreement-Intangible Personal
                Property
Exhibit O            Assignment and Assumption Agreement-Assumed Contracts
                and Assumed Liabilities
Exhibit P            Assignment and Assumption Agreement-Tidelands Lease
Exhibit Q            Certificate of Non-Foreign Status
Exhibit R            Bill of Sale-Guest Baggage and Patron Deposits
Exhibit S            Bill of Sale-Passenger/Delivery Vehicles
Exhibit T            Assignment and Assumption Agreement-Harrah's License
                Agreement
Exhibit U            Servicemark and Trademark Assignment Agreement (re IP)
Exhibit V            Servicemark and Trademark Assignment Agreement (re IPM)
Exhibit W            Servicemark, Trademark, Domain Name and Website Assignment
            Agreement
Exhibit X            Assignment of the Right to Use the Name Studio B


Schedules


Schedule 1.2(d)             Motor Vehicles
Schedule 1.2(i)            Assumed Casualty Insurance Policies
Schedule 1.2(j)            Assumed Liability Insurance Policies
Schedule 1.3(c)            Excluded Insurance Policies and Rights
Schedule 1.3(d)             Excluded Tangible Personal Property and Equipment
Schedule 1.3(e)             Excluded Assets
Schedule 1.3(g)         Excluded Miscellaneous Personal Property Owned by W.
Owen Nitz and Jeffrey M. Cooper
Schedule 1.3(h)             Excluded Computer Data and Files
Schedule 1.3(i)             Excluded Stock Interests
Schedule 1.3(j)             Excluded Seller's Bank Accounts
Schedule 1.3(l)             Excluded Miscellaneous Personal Property Owned by
Jon Lucas
Schedule 1.3(o)            Excluded Trademarks and/or Servicemarks Registered to
IPM
Schedule 3.1(a)             Assumed Contracts
Schedule 3.1(e)            Employee Benefit Liabilities
Schedule 3.1(f)             Patron Deposits
Schedule 3.1(i)            Assumed Litigation
Schedule 3.4     Seller's Employees and Seller's Employees' Accrued Paid Time
Off Benefits to be Assumed by Buyer
Schedule 5.1(c)         Consents Required under the Assumed Contracts
Schedule 5.1(f)         Litigation
Schedule 5.1(g)         Employee Benefits




--------------------------------------------------------------------------------




Schedule 5.1(i)         Personal Property Leases
Schedule 5.1(j)        Notices from Mississippi Gaming Authorities
Schedule 5.1(k)         Insurance Policies
Schedule 5.1(m)         Hazardous Materials
Schedule 5.1(n)         Environmental Reports
Schedule 5.1(u)         Intellectual Property
Schedule 8.1(c)        Capital Improvements
Schedule 11.2(a)        Deeds
Schedule 11.4(e)(iii)         Progressive Pool Programs
Schedule 11.4(e)(iv)         Progressive Games
Schedule 16.14        Allocation of Purchase Price






